Exhibit 10.1

 

 

EXECUTION VERSION

 

  

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

SECOND AMENDED AND RESTATED

 

CREDIT AGREEMENT

 

dated as of

 

October 31, 2016

 

among

 

SPARTAN MOTORS, INC.
SPARTAN MOTORS USA, INC.
SPARTAN MOTORS GLOBAL, INC.
Utilimaster Services, LLC

 

as the Borrowers

 

The Lenders Party Hereto

 

and

 

WELLS FARGO BANK,
NATIONAL ASSOCIATION
as Administrative Agent

 

____________________________________

 

WELLS FARGO SECURITIES, LLC

 

as Sole Lead Arranger and Sole Bookrunner

 

____________________________________

 

  

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

  

  Page

Article I. DEFINITIONS

  1

SECTION 1.01. Defined Terms

  1

SECTION 1.02. Classification of Loans and Borrowings

  21

SECTION 1.03. Terms Generally

  21

SECTION 1.04. Accounting Terms; GAAP

  21

SECTION 1.05. Foreign Currency Calculations

  21

Article II. THE CREDITS

  22

SECTION 2.01. Commitments

  22

SECTION 2.02. Loans and Borrowings

  24

SECTION 2.03. Requests for Revolving Borrowings

  24

SECTION 2.04. [Intentionally Reserved

  25

SECTION 2.05. Swingline Loans

  25

SECTION 2.06. Letters of Credit

  31

SECTION 2.07. Funding of Borrowings

  35

SECTION 2.08. Interest Elections

  36

SECTION 2.09. Termination and Reduction of Commitments

  37

SECTION 2.10. Repayment of Loans; Evidence of Debt

  38

SECTION 2.11. Prepayment of Loans

  38

SECTION 2.12. Fees

  39

SECTION 2.13. Interest

  40

SECTION 2.14. Alternate Rate of Interest

  40

SECTION 2.15. Increased Costs

  41

  

 
i

--------------------------------------------------------------------------------

 

 

SECTION 2.16. Break Funding Payments

42

SECTION 2.17. Taxes

 42

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

 45

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

 47

SECTION 2.20. Defaulting Lenders

 48

Article III. REPRESENTATIONS AND WARRANTIES

 51

SECTION 3.01. Organization; Powers

 51

SECTION 3.02. Authorization; Enforceability

 51

SECTION 3.03. Governmental Approvals; No Conflicts

 51

SECTION 3.04. Financial Condition; No Material Adverse Change

 52

SECTION 3.05. Properties

 52

SECTION 3.06. Litigation and Environmental Matters

 53

SECTION 3.07. Compliance with Laws and Agreements

 53

SECTION 3.08. Investment Company Status

 53

SECTION 3.09. Taxes

 53

SECTION 3.10. ERISA

 53

SECTION 3.11. Disclosure

 53

SECTION 3.12. Anti-Corruption Laws and Sanctions

 54

SECTION 3.13. No Default

 54

Article IV. CONDITIONS

 54

SECTION 4.01. Effective Date

 54

SECTION 4.02. Each Credit Event

 56

Article V. AFFIRMATIVE COVENANTS

 57

SECTION 5.01. Financial Statements; Ratings Change and Other Information

 57

SECTION 5.02. Notices of Material Events

 58

  

 
ii

--------------------------------------------------------------------------------

 

 

SECTION 5.03. Existence; Conduct of Business

58

SECTION 5.04. Payment of Obligations

 58

SECTION 5.05. Maintenance of Properties; Insurance

 58

SECTION 5.06. Books and Records; Inspection Rights

 58

SECTION 5.07. Compliance with Laws

59

SECTION 5.08. Use of Proceeds and Letters of Credit

 59

SECTION 5.09. Compliance with Anti-Corruption Laws and Sanctions

 59

SECTION 5.10. Further Assurances

 59

SECTION 5.11. Additional Covenants

 60

Article VI. NEGATIVE COVENANTS

 60

SECTION 6.01. Indebtedness

 60

SECTION 6.02. Liens

 61

SECTION 6.03. Fundamental Changes

 61

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

 62

SECTION 6.05. Swap Agreements

 63

SECTION 6.06. Restricted Payments

 63

SECTION 6.07. Transactions with Affiliates

 63

SECTION 6.08. Restrictive Agreements

 63

SECTION 6.09. Disposition of Assets; Etc

 64

SECTION 6.10. Nature of Business

 64

SECTION 6.11. Inconsistent Agreements

 64

SECTION 6.12. Accounting Changes

 64

SECTION 6.13. Financial Covenants

 64

Article VII. EVENTS OF DEFAULT

 65

Article VIII. THE ADMINISTRATIVE AGENT

 67

  

 
iii

--------------------------------------------------------------------------------

 

 

Article IX. MISCELLANEOUS

69

SECTION 9.01. Notices

 69

SECTION 9.02. Waivers; Amendments

 69

SECTION 9.03. Expenses; Indemnity; Damage Waiver

 70

SECTION 9.04. Successors and Assigns

 71

SECTION 9.05. Survival

 75

SECTION 9.06. Counterparts; Integration; Effectiveness

 75

SECTION 9.07. Severability

 75

SECTION 9.08. Right of Setoff

 75

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

 75

SECTION 9.10. WAIVER OF JURY TRIAL

 76

SECTION 9.11. Headings

 76

SECTION 9.12. Confidentiality

 76

SECTION 9.13. Interest Rate Limitation

 77

SECTION 9.14. Joint and Several Obligations: Contribution Rights; Savings Clause

 77

SECTION 9.15. Consents to Renewals; Modifications and Other Actions and Events

 79

SECTION 9.16. Waivers, Etc

 79

SECTION 9.17. Several Obligations; Nonreliance; Violation of Law

 80

SECTION 9.18. Disclosure

 80

SECTION 9.19. USA PATRIOT Act

 80

SECTION 9.20. Conversion of Currencies

 80

SECTION 9.21. Amendment and Restatement

 80

SECTION 9.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

 81

 



 
iv

--------------------------------------------------------------------------------

 

  

SCHEDULES:

 

Schedule 1.01      Inactive Subsidiaries

Schedule 2.01 - - Commitments

Schedule 2.05(b)(ii) - - Floorplan Swingline Loans

Schedule 2.06 - - Existing Letters of Credit

Schedule 3.05 - - Subsidiaries

Schedule 3.06 - - Disclosed Matters

Schedule 6.01 - - Existing Indebtedness

Schedule 6.02 - - Existing Liens

Schedule 6.08 - - Existing Restrictions

 

EXHIBITS:

 

Exhibit A -- Form of Assignment and Assumption

Exhibit B – Form of Guaranty

Exhibit C – Form of Tax Certificates

 

 
v

--------------------------------------------------------------------------------

 





 



THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 31, 2016,
among SPARTAN MOTORS, INC., SPARTAN MOTORS USA, INC., SPARTAN MOTORS GLOBAL,
INC., and Utilimaster Services, LLC the LENDERS party hereto, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent.

 

The parties hereto agree as follows:

 

R E C I T A L S

 

A.     The Borrowers (including as successor by merger to Spartan Motors
Chassis, Inc., Crimson File Aerials, Inc., and Utilimaster Corporation, but
excluding Utilimaster Services, LLC), the Administrative Agent and the Existing
Lenders are party to that certain Amended and Restated Credit Agreement dated as
of December 16, 2011 (as amended, the “Existing Credit Agreement”).

 

B.     The Borrowers, the Administrative Agent, the Existing Lenders and any new
Lender(s) wish to amend and restate the Existing Credit Agreement on the terms
and conditions set forth below to make the changes to the Existing Credit
Agreement evidenced hereby.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
made herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Existing Credit Agreement is amended and restated in its entirety as follows:

 

Article I.
DEFINITIONS

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (a) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (b) directly
or indirectly acquires (in one transaction or as the most recent transaction in
a series of transactions) at least a majority (in number of votes) of the Equity
Interests of a Person.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means Well Fargo, in its capacity as administrative agent
for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

  

 
1

--------------------------------------------------------------------------------

 

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in
effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding). Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Rate or the
Adjusted LIBO Rate, respectively.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or any Subsidiary from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“Anti-Money Laundering Law” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to the
parties hereto, their respective subsidiaries or Affiliates related to terrorism
financing or money laundering, including any applicable provision of the Patriot
Act and The Currency and Foreign Transactions Reporting Act (also known as the
“Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and
1951-1959).

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all orders
and decrees of all courts and arbitrators.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or
with respect to the commitment fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “Eurodollar Spread”
or “Commitment Fee Rate”, as the case may be, based upon the Leverage Ratio as
of the most recent determination date;

 

Level

Leverage Ratio

Eurodollar

Spread

Commitment Fee Rate

I

< 1.00:1.0

125.0 bps

17.5 bps

II

< 1.50:1.0 but ≥ 1.00:1.0

150.0 bps

22.5 bps

III

< 2.00:1.0 but ≥ 1.50:1.0

175.0 bps

27.5 bps

IV

< 2.50:1.0 but ≥ 2.00:1.0

200.0 bps

30.0 bps

V

≥ 2.50:1.0

225.0 bps

32.5 bps

  

 
2

--------------------------------------------------------------------------------

 

 

The Applicable Rate shall be determined in accordance with the foregoing table
based on the Leverage Ratio as of the end of each Fiscal Quarter, as calculated
for the four most recently ended consecutive Fiscal Quarters of the Company.
Adjustments, if any, to the Applicable Rate shall be effective on the date which
is five (5) Business Days after the Administrative Agent’s receipt of the
applicable financials under Section 5.01(a) or (b) and certificate under Section
5.01(c). During all times any Event of Default exists, in addition to any
increase in rates under Section 2.13(c), the Applicable Rate shall be
automatically set at Level V. Notwithstanding anything herein to the contrary,
the Applicable Rate shall be set at Level I as of the Effective Date, and shall
be adjusted for the first time based on receipt of the financials for the Fiscal
Quarter ending December 31, 2016 and certificate under Section 5.01(c).

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Available Revolving Commitment” means, at any time, the Commitment then in
effect minus the Revolving Credit Exposure of all Lenders at such time; it being
understood and agreed that any Lender’s Swingline Exposure shall not be deemed
to be a component of the Revolving Credit Exposure for purposes of calculating
the commitment fee under Section 2.12(a).

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date (as such date may be extended
pursuant to subsections (c) and (d) of Section 2.01) and the date of termination
of the Commitments.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means each of the Company, Spartan Motors USA, Inc., a South Dakota
corporation, Spartan Motors Global, Inc., a Michigan corporation and Utilimaster
Services, LLC, an Indiana limited liability company, and “Borrowers” shall refer
to the entities collectively.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

 
3

--------------------------------------------------------------------------------

 

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (i) when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market, and (ii)
when used in connection with a Letter of Credit denominated in a Foreign
Currency, the term “Business Day” shall also exclude a day on which the
applicable Issuing Bank is not open to the public for carrying on substantially
all of its banking functions in its primary office used to issue such Letter of
Credit.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the applicable Issuing Bank or the
Lenders, as collateral for LC Exposure or obligations of Lenders to fund
participations in respect of LC Exposure, cash or deposit account balances or,
if the Administrative Agent and each applicable Issuing Bank shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
each such Issuing Bank. “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 49% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Company by Persons who were neither (i) nominated by the board
of directors of the Company nor (ii) appointed by directors so nominated; or (c)
the acquisition of direct or indirect Control of the Company by any Person or
group.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

 
4

--------------------------------------------------------------------------------

 

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09, (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04 and (c) increased pursuant to Section 2.01(b).
The initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Commitment, as applicable. The initial aggregate amount of the
Lenders’ Commitments is $100,000,000.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” means Spartan Motors, Inc., a Michigan corporation.

 

“Consolidated EBIT” means, for any period, Consolidated Net Income for such
period (a) plus, to the extent deducted from revenues in determining
Consolidated Net Income, without duplication, (i) Consolidated Interest Expense
and amortization or write-off of debt discount, (ii) expense for income taxes
paid or accrued, (iii) extraordinary charges (as determined in accordance with
GAAP), (iv) all non-recurring, non-cash charges (excluding any non-cash charge
to the extent that it represents an accrual of or reserve for cash charges in
any future period or amortization of a prepaid cash expense that was paid in a
prior period) (v) unusual or nonrecurring cash charges in an aggregate amount
not to exceed $2,000,000 (or such greater amount as may be approved in writing
by the Required Lenders, which approval shall not be unreasonably withheld) for
any consecutive four Fiscal Quarter period, (vi) non-cash expense incurred in
connection with equity compensation plans, (vii) foreign currency losses, and
(viii) for any period of determination ending on or before September 30, 2018,
charges related to the 2015 NHTSA settlement in an aggregate amount no greater
than $4,000,000 (b) minus, to the extent included in Consolidated Net Income,
(i) extraordinary gains (as determined in accordance with GAAP), (ii) all
non-recurring, non-cash gains increasing Consolidated Net Income, (iii) foreign
currency gains, (iv) interest income, (v) the income (or deficit) of any Person
(other than a Subsidiary) in which the Company or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Company or such Subsidiary in the form of dividends or similar
distributions, and (vi) the undistributed earnings of any Subsidiary to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any contractual
obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary, all calculated for the Company and its Subsidiaries on a
consolidated basis. For purposes of this Agreement, Consolidated EBIT for any
period shall (x) include the EBIT of any company that has been acquired by a
Loan Party or any Subsidiary thereof for any portion of such period prior to the
date of the acquisition and (y) exclude the EBIT attributable to the assets of
any Subsidiary or business unit of a Subsidiary of a Loan Party that has been
disposed of by such Loan Party for the portion of such period prior to the date
of disposition. “EBIT” for the acquired company or the disposed assets or
business unit, as applicable, shall be calculated in a manner consistent with
the calculation made pursuant to clauses (a) and (b) above. The parties hereby
agree that the Consolidated EBIT for the fiscal quarter ending (a) March 31,
2016 was $1,739,818, (b) June 30, 2016 was $6,729,134 and (c) September 30, 2016
was $5,601,345.

 

 
5

--------------------------------------------------------------------------------

 

 

“Consolidated EBITDA” means, for any period, Consolidated EBIT, plus, to the
extent deducted in determining Consolidated EBIT, (a) depreciation expense, and
(b) amortization expense. For purposes of this Agreement, Consolidated EBITDA
for any period shall (x) include the depreciation and amortization expense of
any company that has been acquired by a Loan Party or any Subsidiary thereof for
any portion of such period prior to the date of the acquisition and (y) exclude
the depreciation and amortization expense attributable to the assets of any
Subsidiary or business unit of a Subsidiary of a Loan Party that has been
disposed of by such Loan Party for the portion of such period prior to the date
of disposition. The parties hereby agree that the Consolidated EBITDA for the
fiscal quarter ending (a) March 31, 2016 was $3,525,690, (b) June 30, 2016 was
$8,507,430 and (c) September 30, 2016 was $7,778,300.

 

“Consolidated Indebtedness” means at any time the Indebtedness of the Company
and its Subsidiaries calculated on a consolidated basis.

 

“Consolidated Interest Expense” means, with reference to any period, the cash
Interest Expense of the Company and its Subsidiaries calculated on a
consolidated basis for such period.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated on a consolidated basis
for such period.

 

“Consolidated Tangible Net Worth” means, as of any date, (a) the amount of any
capital stock, paid in capital and similar equity accounts plus (or minus in the
case of a deficit) the capital surplus and retained earnings of such Person and
the amount of any foreign currency translation adjustment account shown as a
capital account of such Person, less (b) the net book value of all items of the
following character which are included in the assets of such Person: (i)
goodwill, including, without limitation, the excess of cost over book value of
any asset, (ii) organization expenses, (iii) unamortized debt discount and
expense, (iv) patents, trademarks, trade names and copyrights, (v) treasury
stock, (vi) deferred taxes and deferred charges, (vii) franchises, licenses and
permits, and (viii) other assets which are deemed intangible assets under GAAP,
all calculated for the Company and its Subsidiaries on a consolidated basis.

 

“Consolidated Total Debt” means at any time the sum of all of the following for
the Company and its Subsidiaries calculated on a consolidated basis: (a)
obligations for borrowed money and similar obligations, (b) obligations
representing the deferred purchase price of property or services (other than
accounts payable arising in the ordinary course of business payable on terms
customary in the trade), (c) obligations, whether or not assumed, secured by
liens or payable out of the proceeds or production from property now or
hereafter owned or acquired, (d) obligations which are evidenced by notes,
acceptances, or other instruments, (e) Capital Lease Obligations, (f)
obligations under asset securitizations, sale/leasebacks, “synthetic lease”
transaction or similar obligations which are the functional equivalent of or
take the place of borrowing, based on the amount that would be outstanding
thereunder if it were structured as borrowing, (g) contingent obligations under
letters of credit, bankers acceptances and similar instruments, (h) the amount
of any earn-out obligation related to any Acquisition in excess of $4,000,000,
calculated in accordance with GAAP, and (i) any Guaranty Obligations.
“Consolidated Total Debt” shall specifically exclude liabilities related to the
Supplemental Employee Retirement Program.

 

 
6

--------------------------------------------------------------------------------

 

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Defaulting Lender” means, subject to Section 2.20(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrowers, the Administrative Agent, the applicable Issuing Bank or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Borrowers), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law,
including, but not limited to, any Bail-In Action, or (ii) had appointed for it
a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States of America or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.20(f)) upon delivery of written notice of such determination to the
Borrowers, each Issuing Bank, the Swingline Lender and each Lender.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“dollars”, “Dollars” or “$” refers to the lawful money of the United States of
America.

 

 
7

--------------------------------------------------------------------------------

 

 

“Dollar Equivalent” means, on any date of determination (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any
Foreign Currency, the equivalent in Dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Foreign Currency at the time in effect under the provisions of
such Section.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof, or the District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

 
8

--------------------------------------------------------------------------------

 

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from any Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any currency other than Dollars, the rate at which such currency
may be exchanged into Dollars at the time of determination on such day on the
Reuters Currency pages, if available, for such currency. In the event that such
rate does not appear on any Reuters Currency pages, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
applicable Borrower, or, in the absence of such an agreement, such Exchange Rate
shall instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
such time as the Administrative Agent shall elect after determining that such
rates shall be the basis for determining the Exchange Rate, on such date for the
purchase of Dollars for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

 

“Exchange Rate Date” means, if on such date any outstanding Letter of Credit is
(or any Letter of Credit that has been requested at such time would be)
denominated in a currency other than Dollars, each of:

 

 
9

--------------------------------------------------------------------------------

 

 

(a)     the last Business Day of each calendar month,

 

(b)     if an Event of Default has occurred and is continuing, any Business Day
designated as an Exchange Rate Date by the Administrative Agent in its sole
discretion, and

 

(c)     each date (with such date to be reasonably determined by the
Administrative Agent) that is on or about the date of (i) a Borrowing Request or
an Interest Election Request with respect to any Revolving Borrowing or (ii)
each request for the issuance, amendment, renewal or extension of any Letter of
Credit or Swingline Loan.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the guarantee of such Loan Party of, or the grant by such Loan
Party of a security interest to secure, such Swap Obligation (or any liability
or guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) (i) by virtue of such
Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the liability for or the guarantee of such Loan Party or
the grant of such security interest becomes effective with respect to such Swap
Obligation (such determination being made after giving effect to any applicable
keepwell, support or other agreement for the benefit of the applicable Loan
Party, including under Section 22 of the Loan Party Guaranty) or (ii) in the
case of a Swap Obligation subject to a clearing requirement pursuant to Section
2(h) of the Commodity Exchange Act (or any successor provision thereto), because
such Loan Party is a "financial entity," as defined in Section 2(h)(7)(C)(i) of
the Commodity Exchange Act (or any successor provision thereto) at the time the
liability for or the guarantee of such Loan Party or the grant of such security
interest becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal for the reasons identified in the immediately preceding sentence
of this definition.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by any
Borrower under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.17(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from any Borrower with respect to such withholding tax
pursuant to Section 2.17(a).

 

“Existing Credit Agreement” shall have the meaning provided in the Recitals
hereto.

 

“Existing Lenders” means the lenders party to the Existing Credit Agreement.

 

 
10

--------------------------------------------------------------------------------

 

 

“Existing Letter of Credit” means a letter of credit issued and outstanding
under the Existing Credit Agreement and listed on Schedule 2.06 hereto.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Fee Letter” means that certain Fee Letter among the Company, the Administrative
Agent and Wells Fargo Securities, LLC, dated as of October 11, 2016.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

 

“Fiscal Quarter” means each of the quarterly accounting periods of the Company,
ending March 31, June 30, September 30 and December 31 of each year.

 

“Fiscal Year” means each annual accounting period of the Company ending on
December 31 of each year. As an example, reference to the 2016 Fiscal Year shall
mean the Fiscal Year ending December 31, 2016.

 

“Floored Item” means any Vehicle for which a Floorplan Swingline Loan has been
made to a Borrower to acquire the same and for which a Borrower remains indebted
hereunder.

 

“Floorplan Swingline Commitment” has the meaning set forth in Section 2.05(a).

 

“Floorplan Swingline Loan” means a Loan pursuant to Section 2.05 for the purpose
of financing the acquisition by a Borrower of Vehicles.

 

“Foreign Currency” means, with respect to any Letter of Credit, any currency
other than Dollars acceptable to the Administrative Agent that is freely
available, freely transferable and freely convertible into Dollars, and agreed
to by the Issuing Bank issuing such Letter of Credit.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Banks, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure other than LC Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swingline Exposure other than Swingline Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders.

 

 
11

--------------------------------------------------------------------------------

 

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantor” means each existing and future Domestic Subsidiary, provided, that
no Inactive Subsidiary shall be required to be a Guarantor.

 

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting security therefor, (b) to advance or provide funds or other support
for the payment or purchase of any such Indebtedness or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements or
similar agreements or arrangements) for the benefit of any holder of
Indebtedness of such other Person, (c) to lease or purchase assets, securities
or services primarily for the purpose of assuring the holder of such
Indebtedness against loss in respect thereof, or (d) to otherwise assure or hold
harmless the holder of such Indebtedness against loss in respect thereof. The
amount of any Guaranty Obligation hereunder shall (subject to any limitations
set forth therein) be deemed to be an amount equal to the outstanding principal
amount (or maximum principal amount, if larger) of the Indebtedness in respect
of which such Guaranty Obligation is made.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Inactive Subsidiary” means a Subsidiary which has no assets and conducts no
business. Schedule 1.01 is a list of all Inactive Subsidiaries as of the
Effective Date.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guaranty Obligations by such Person of Indebtedness of
others, (h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

 
12

--------------------------------------------------------------------------------

 

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Interest Coverage Ratio” means, the ratio, determined as of the end of each of
Fiscal Quarter of the Company, of (a) Consolidated EBIT, to (b) Consolidated
Interest Expense, all as calculated for the most-recently ended four Fiscal
Quarters and for the Company and its Subsidiaries on a consolidated basis.

 

“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing in accordance with Section 2.08.

 

“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Company and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Company and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP),
calculated on a consolidated basis for the Company and its Subsidiaries for such
period in accordance with GAAP.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as a Borrower may elect, and; provided, that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and, in the case of
a Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

 
13

--------------------------------------------------------------------------------

 

 

“Issuing Bank” means Wells Fargo and JPMorgan Chase Bank, N.A., each in its
capacity as an issuer of Letters of Credit hereunder, and each of their
respective successors in such capacity as provided in Section 2.06(i). Each
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.

 

“LC Disbursement” means a payment made by the applicable Issuing Bank pursuant
to a Letter of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the Dollar Equivalent of the aggregate amount of all LC Disbursements that
have not yet been reimbursed by or on behalf of any Borrower at such time. The
LC Exposure of any Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time.

 

“Laws” or “laws” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of any Governmental Authority, including all
orders and decrees of all courts, tribunals and arbitrators.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit or similar instrument (including
without limitation a bank guarantee) acceptable to the applicable Issuing Bank
issued for the account of any Borrower pursuant to this Agreement. All
references in this Agreement to account party, beneficiary, reimbursements,
draws and similar terms used with respect to any letter of credit constituting a
Letter of Credit shall be interpreted in a similar manner as determined by the
applicable Issuing Bank when used with respect to any similar instrument
(including without limitation a bank guarantee) acceptable to the applicable
Issuing Bank constituting a Letter of Credit.

 

“Leverage Ratio” means, as of the end of any Fiscal Quarter, the ratio of the
Consolidated Total Debt as of such Fiscal Quarter end to the Consolidated EBITDA
for the period of four consecutive Fiscal Quarters ending with such Fiscal
Quarter end, provided that for purposes of Section 6.06(d), Leverage Ratio shall
be calculated on a trailing twelve month basis as of any applicable date of
determination.

 

“LIBO Rate” means, for the Interest Period for any Eurodollar Borrowing, the
rate of interest per annum determined on the basis of the rate as set by the ICE
Benchmark Administration (“ICE”) (or the successor thereto if ICE is no longer
making such rate available) for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 9:00 a.m. Pacific time, two Business
Days prior to the date of commencement of such Interest Period for purposes of
calculating effective rates of interest for loans or obligations making
reference thereto, for an amount approximately equal to the applicable
Eurodollar Borrowing and for a period of time approximately equal to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
Notwithstanding the foregoing, in no event shall the LIBO Rate be less than 0%.

 

 
14

--------------------------------------------------------------------------------

 

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means, collectively, this Agreement, any promissory notes
issued pursuant to this Agreement, any Letter of Credit applications, the Loan
Party Guaranties, and all other agreements, instruments, documents and
certificates identified in Section 4.01 executed and delivered to, or in favor
of, the Administrative Agent or any Lenders and including all other consents,
contracts, notices, letter of credit agreements, letter of credit applications
and any agreements by or on behalf of any Loan Party, or any employee of any
Loan Party in connection with the issuance of Letters of Credit, and each other
written matter whether heretofore, now or hereafter executed by or on behalf of
any Loan Party, or any employee of any Loan Party, and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby and all other written matter whether
heretofore, now or hereafter executed by or on behalf of any Loan Party, or any
employee of any Loan Party, and delivered to the Administrative Agent or any
Lender in connection with the Agreement or the transactions contemplated hereby.
Any reference in the Agreement or any other Loan Document to a Loan Document
shall include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to the
Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

 

“Loan Parties” means the Borrowers and the Guarantors, and “Loan Party” shall
mean any of them.

 

“Loan Party Guaranty” means any guaranty agreements from any Guarantor as are
requested by the Administrative Agent and its counsel, in each case as amended,
restated, supplemented or otherwise modified from time to time, and
substantially in the form attached hereto as Exhibit B.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement, including Swingline Loans.

 

“Manufacturer” means General Motors Corporation.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Company and the Subsidiaries taken as a whole, (b) the ability of the Loan
Parties to perform any of their obligations under this Agreement or any other
Loan Document or (c) the rights of or benefits available to the Lenders under
this Agreement or any other Loan Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $500,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

 
15

--------------------------------------------------------------------------------

 

 

“Maturity Date” means October 31, 2019 (as such may be extended pursuant to
subsections (c) and (d) of Section 2.01).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
(including without limitation interest accruing after the maturity of the Loans
and reimbursement obligations and interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding relating to any Loan Party, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) the Loans,
all LC Exposure, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Loan Parties to the Lenders or to any
Lender, the Administrative Agent, the Issuing Bank or to the Issuing Bank or any
indemnified party arising under the Loan Documents.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Participant” has the meaning set forth in Section 9.04.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a)     liens imposed by law for taxes that are not yet delinquent or are being
contested in compliance with Section 5.04;

 

(b)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

 

(c)     pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)     deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

 
16

--------------------------------------------------------------------------------

 

 

(e)     judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII; and

 

(f)     easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a)     direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

(b)     investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

(c)     investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(d)     fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

 

(e)     money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo as its prime rate in effect at its office located at 1525
W WT Harris Blvd., Charlotte, North Carolina; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

 

 
17

--------------------------------------------------------------------------------

 

 

“Pro Rata Share” means, for each Lender, the ratio of such Lender’s Commitment
to the aggregate Commitments. If at any time the Commitments have been
terminated, the amount of any Commitment for the purposes of this definition of
“Pro Rata Share” only shall be deemed equal to the amount of such Commitment
immediately prior to its termination.

 

“Register” has the meaning set forth in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposure
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposure and unused Commitments at such time; provided that
(a) it shall require at least two Lenders (with any Lenders that are Affiliates
constituting one Lender for purposes of this definition) to constitute Required
Lenders if there are two or more Lenders party hereto, and (b) the Revolving
Credit Exposure and unused Commitments of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.

 

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time. For purposes of calculating
“Revolving Credit Exposure” for use in Sections 2.01(a), 2.05(a), 2.06(a) and
2.09(b) (or any other provision determining a Lender’s Commitment to fund), the
amount of outstanding Swingline Exposure related to the Floorplan Swingline
Loans shall be deemed to be the amount of the Floorplan Swingline Commitment
(without regard to the outstanding amount of Floorplan Swingline Loans).

 

“Revolving Loan” means a Loan made pursuant to Section 2.03.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.

 

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, without limitation, Iran,
North Korea, Sudan and Syria).

 

 
18

--------------------------------------------------------------------------------

 

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Company.

 

“Supplemental Employee Retirement Program” means the deferred compensation
program established under the Spartan Motors, Inc. Supplemental Executive
Retirement Plan as originally adopted on January 1, 2006 and amended January 1,
2009.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

 
19

--------------------------------------------------------------------------------

 

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means Wells Fargo and JPMorgan Chase Bank, N.A., each in its
capacity as a lender of Swingline Loans hereunder (as mutually agreed upon with
respect to each Swingline Loan between the applicable Borrower and the
applicable Swingline Lender), and references to the term “Swingline Lender” in
this Agreement shall be deemed to refer to each such Swingline Lender as the
context shall require.

 

“Swingline Loan” means any Floorplan Swingline Loan or W/C Swingline Loan.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement, the borrowing of Loans and other credit extensions, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unmatured Default” means any event or condition which upon notice, lapse of
time or both would, unless cured or waived, become an Event of Default.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 2.17(e)(3).

 

“Vehicles” means chassis and/or vehicles manufactured by the Manufacturer and
acquired by a Borrower for the purpose of upfitting or modifying with special
bodies and/or equipment.

 

“W/C Swingline Loan” means a Loan made pursuant to Section 2.05 for a purpose
other than financing the acquisition by a Borrower of Vehicles.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

 
20

--------------------------------------------------------------------------------

 

  

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof’ and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. For purposes of calculating all
financial covenants and all other covenants, any Acquisition or any sale or
other disposition outside the ordinary course of business by any Borrower or any
of its Subsidiaries of any asset or group of related assets in one or a series
of related transactions, including the incurrence of any Indebtedness and any
related financing or other transactions in connection with any of the foregoing,
occurring during the period for which such matters are calculated shall be
deemed to have occurred on the first day of the relevant period for which such
matters were calculated on a pro forma basis acceptable to the Administrative
Agent.

 

SECTION 1.05. Foreign Currency Calculations. (a) For purposes of determining the
Dollar Equivalent of any Letter of Credit denominated in a Foreign Currency or
any related amount, the Administrative Agent shall determine the Exchange Rate
as of the applicable Exchange Rate Date with respect to each Foreign Currency in
which any requested or outstanding Letter of Credit is denominated and shall
apply such Exchange Rates to determine such amount (in each case after giving
effect to any Letter of Credit Borrowing to be made or repaid on or prior to the
applicable date for such calculation).

 

 
21

--------------------------------------------------------------------------------

 

 

(b)     For purposes of any determination under Article VI or VII, all amounts
incurred, outstanding or proposed to be incurred or outstanding, and the amount
of each investment, asset disposition or other applicable transaction,
denominated in currencies other than Dollars shall be translated into Dollars at
the Exchange Rates in effect on the date of such determination; provided that no
Default shall arise as a result of any limitation set forth in Dollars in
Section 6.01 or 6.02 being exceeded solely as a result of changes in Exchange
Rates from those rates applicable at the time or times Indebtedness or Liens
were initially consummated in reliance on the exceptions under such Sections.
Such Exchange Rates shall be determined in good faith by the Borrowers.

 

Article II.
THE CREDITS

 

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrowers from time to
time during the Availability Period, on a joint and several basis, in an
aggregate principal amount that will not result in such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrowers may
borrow, prepay and reborrow Revolving Loans.

 

(b)     The Borrowers may, with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld), from time to time elect to increase
the aggregate Commitments so long as, after giving effect thereto, the total
amount of the aggregate Commitments does not exceed $135,000,000. The Borrowers
may arrange for any such increase to be provided by one or more Lenders (each
Lender so agreeing, electing in its sole discretion, to an increase in its
Commitment, an “Increasing Lender”), or by one or more banks, financial
institutions or other entities (each such bank, financial institution or other
entity, an “Augmenting Lender”), to increase their existing Commitments, or
extend Commitments, provided that (i) each Augmenting Lender, shall be subject
to the approval of the Borrowers and the Administrative Agent and (ii) the
Borrowers and each applicable Increasing Lender or Augmenting Lender shall
execute all such documentation as the Administrative Agent shall reasonably
specify as necessary to give effect to such increase. Increases and new
Commitments created pursuant to this clause (b) shall become effective on the
date agreed by the Borrowers, the Administrative Agent and the relevant
Increasing Lenders and Augmenting Lenders, and the Administrative Agent shall
notify each affected Lender thereof. Notwithstanding the foregoing, no increase
in the aggregate Commitments (or in the Commitment of any Increasing Lender or
Augmenting Lender), shall become effective under this Section 2.01(b) unless,
(i) on the proposed date of the effectiveness of such increase, the conditions
set forth Section 4.02 shall be satisfied and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
responsible officer of the Borrowers. On the effective date of any increase in
the aggregate Commitments, (i) each relevant Increasing Lender and Augmenting
Lender shall make available to the Administrative Agent such amounts in
immediately available funds and in the relevant currency or currencies as the
Administrative Agent shall determine, for the benefit of the other relevant
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other relevant
Lenders, each Lender’s portion of the aggregate outstanding Revolving Credit
Exposure to equal its Pro Rata Share of the aggregate outstanding Revolving
Credit Exposure and (ii) the Borrowers shall be deemed to have repaid and
reborrowed all outstanding Loans as of the date of any increase in the
Commitments (with such reborrowing to consist of the Loans, with related
Interest Periods if applicable, specified in a notice delivered by the Borrowers
in accordance with the requirements of Section 2.03), provided, that such deemed
repayment and reborrowing shall not be required in the event that each of the
existing Lenders is also an Increasing Lender and the Pro Rata Share of each
Lender remains the same after giving effect to such increase in the aggregate
Commitments. The deemed payments made pursuant to clause (ii) of the immediately
preceding sentence in respect of each Eurocurrency Loan shall be subject to
indemnification by the Borrowers pursuant to the provisions of Section 2.16 if
the deemed payment occurs other than on the last day of the related Interest
Periods. On the effective date of any increase in the aggregate Commitments,
each Augmenting Lender and each Increasing Lender shall be deemed a Lender for
purposes of this Agreement. The Agent shall promptly distribute a revised
Schedule 2.01 to all of the Lenders, which new Schedule 2.01 shall automatically
supersede any prior Schedule 2.01.

 

 
22

--------------------------------------------------------------------------------

 

 

(c)     The Borrowers shall have the option to extend the term of the
Availability Period (the “First Option to Extend”) from the initial Maturity
Date of October 31, 2019 (the “First Stated Maturity Date”) to October 31, 2020
(the “First Extended Maturity Date”), upon receipt of written notice from
Borrowers of Borrowers’ request to exercise the First Option to Extend, which
notice shall be provided to Administrative Agent not more than 90 days but not
less than 30 days prior to the First Stated Maturity Date, and upon satisfaction
of each of the following conditions precedent:

 

(i)     Administrative Agent and each Lender shall agree (in the exercise of its
sole and absolute discretion) in writing to the extension of the Availability
Period to the First Extended Maturity Date;

 

(ii)     As of the date of Borrowers’ delivery of notice of their request to
exercise the First Option to Extend, and as of the First Stated Maturity Date,
no Event of Default or Unmatured Default shall have occurred and be continuing,
and Borrowers shall so certify in writing;

 

(iii)     Borrowers shall execute or cause the execution of all documents
reasonably required by Administrative Agent to exercise the First Option to
Extend and to evidence the extension of the Availability Period; and

 

(iv)     Borrowers shall pay all costs of Administrative Agent in connection
with the exercise of the First Option to Extend.

 

From and after the First Stated Maturity Date (inclusive) until, but not
including, the First Extended Maturity Date, the definition of Maturity Date
shall be deemed modified to be the First Extended Maturity Date. Except as
modified by this First Option to Extend, the terms and conditions of this
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect following Borrowers’ proper exercise of the First Option to Extend.

 

(d)     Provided the Borrowers, Administrative Agent and the Lenders have agreed
to and Borrowers have properly exercised the First Option to Extend, the
Borrowers shall have the option to extend the term of the Availability Period
(the “Second Option to Extend”) from the First Extended Maturity Date to October
31, 2021 (the “Second Extended Maturity Date”), upon receipt of written notice
from Borrowers of Borrowers’ request to exercise the Second Option to Extend,
which notice shall be provided to Administrative Agent not more than 90 days but
not less than 30 days prior to the First Extended Maturity Date, and upon
satisfaction of each of the following conditions precedent:

 

(i)     Administrative Agent and each Lender shall agree (in the exercise of its
sole and absolute discretion) in writing to the extension of the Availability
Period to the Second Extended Maturity Date;

 

 
23

--------------------------------------------------------------------------------

 

 

(ii)     As of the date of Borrowers’ delivery of notice of their request to
exercise the Second Option to Extend, and as of the First Extended Maturity
Date, no Event of Default or Unmatured Default shall have occurred and be
continuing, and Borrowers shall so certify in writing;

 

(iii)     Borrowers shall execute or cause the execution of all documents
reasonably required by Administrative Agent to exercise the Second Option to
Extend and to evidence the extension of the Availability Period; and

 

(iv)     Borrowers shall pay all costs of Administrative Agent in connection
with the exercise of the Second Option to Extend.

 

From and after the First Extended Maturity Date (inclusive) until, but not
including, the Second Extended Maturity Date, the definition of Maturity Date
shall be deemed modified to be the Second Extended Maturity Date. Except as
modified by this Second Option to Extend, the terms and conditions of this
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect following Borrowers’ proper exercise of the Second Option to Extend.

 

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

(b)     Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as a Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan or shall bear
interest at an alternate rate agreed upon by the applicable Borrower and the
Swingline Lender. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of any Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

(c)     At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $100,000 and not less than $500,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an amount required by the Swingline
Lender from time to time. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of six (6) Eurodollar Revolving Borrowings outstanding.

 

(d)     Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

 

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., Eastern time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m.,
Eastern time, on the Business Day of the proposed Borrowing; provided that any
such notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
11:00 a.m., Eastern time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, electronic transmission or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the applicable Borrower. Each Borrower hereby
authorizes any Financial Officer of the Company to submit on behalf of such
Borrower Borrowing Requests and any other notices pursuant to this Agreement.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

 

 
24

--------------------------------------------------------------------------------

 

 

(i)     the aggregate amount of the requested Borrowing;

 

(ii)     the date of such Borrowing, which shall be a Business Day;

 

(iii)     whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)     in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(v)     the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.07.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the applicable Borrower shall be deemed to have selected an Interest Period of
one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 

SECTION 2.04. [Intentionally Reserved.]

 

SECTION 2.05. Swingline Loans. (a) General. Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrowers from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $15,000,000,
(ii) the sum of the total Revolving Credit Exposures exceeding the total
Commitments, (iii) the aggregate principal amount of outstanding Floorplan
Swingline Loans exceeding $10,000,000 (the “Floorplan Swingline Commitment”),
and (iv) the aggregate principal amount of outstanding W/C Swingline Loans
exceeding $5,000,000; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan.
Notwithstanding anything herein to the contrary, for purposes of determining the
amount of the Loans and Letters of Credit that may be made under this Agreement,
the Administrative Agent may assume that the aggregate amount of the Swingline
Loans made by the Swingline Lender is $15,000,000, absent a written agreement to
the contrary among the Company, the Swingline Lender and the Administrative
Agent. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Swingline Loans.

 

 
25

--------------------------------------------------------------------------------

 

 

(b)     Procedures. (i) Procedures for W/C Swingline Loans. To request a W/C
Swingline Loan, a Borrower shall notify the Administrative Agent of such request
by telephone (confirmed by telecopy), not later than 12:00 noon, Eastern time,
on the day of a proposed W/C Swingline Loan or by such other time and by other
procedures as may be agreed upon from time to time between the applicable
Borrower and the Swingline Lender. Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and amount of
the requested W/C Swingline Loan and whether such W/C Swingline Loan shall be an
ABR Loan or shall bear interest at an alternate rate agreed upon by the
applicable Borrower and the Swingline Lender, and each W/C Swingline Loan shall
bear interest at the ABR or at an alternate rate if agreed upon by the
applicable Borrower and the Swingline Lender. The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from any
Borrower. The Swingline Lender shall make each W/C Swingline Loan available to
the applicable Borrower by means of a credit to the general deposit account of
the applicable Borrower with the Swingline Lender (or, in the case of a W/C
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the Issuing Bank) by 3:00 p.m.,
Eastern time, on the requested date of such W/C Swingline Loan.

 

(ii)     Procedures for Floorplan Swingline Loans. To request a Floorplan
Swingline Loan, a Borrower, Manufacturer or such other person or entity as
described below shall notify the Swingline Lender by such time and by procedures
as may be agreed upon from time to time between the applicable Borrower and the
Swingline Lender. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Floorplan Swingline Loan. Each Floorplan Swingline Loan shall bear interest as
provided in Schedule 2.05(b)(ii) attached hereto and by this reference
incorporated herein. Upon request from time to time, the Swingline Lender will
promptly advise the Administrative Agent of any such notice received from any
Borrower, Manufacturer or other person and/or the then current Swingline
Exposure. Each request for a Floorplan Swingline Loan, whether such request
comes from a Borrower, from a Manufacturer, from some other person or entity
under some drafting or similar type agreement, or from another dealer or third
party with respect to (i) the acquisition by a Borrower of a Floored Item or
(ii) a refinancing (take-out) of Vehicles financed with another floorplan
(inventory) lender (each a “Floorplan Swingline Loan Request”), shall be in
writing, in a form acceptable to the Swingline Lender, and shall be accompanied
by such information the Swingline Lender may require from time to time, in its
sole and absolute discretion, including copies of invoices, certificates, bills
of sale, delivery tickets, title documents, ledger cards, statements of account,
tax receipts, Manufacturer certificates of origin, Manufacturer repurchase
agreements or repurchase options or inventory lists of prior floorplan
(inventory) lender. The Swingline Lender may refuse to fund, or delay funding
of, any Floorplan Swingline Loan Request until the Swingline Lender has
reviewed, analyzed and approved such Floorplan Swingline Loan Request and all
supporting documentation and information, which review and approval shall be for
the purpose of determining that the Manufacturer, distributor or other seller
has delivered the requisite documentation pursuant to the Swingline Lender’s
agreement with the Manufacturer. Floorplan Swingline Loans may be made by the
Swingline Lender at its option directly to the requesting Borrower, to a
Manufacturer, distributor or other seller of Floored Items, to any other person
or entity in connection with the requesting Borrower’s acquisition of Floored
Items, or to the prior floorplan (inventory) lender of a Borrower. Each such
Floorplan Swingline Loan, whether by depositing or transferring funds to, or for
the account of, a Manufacturer, a prior floorplan (inventory) lender of a
Borrower or by paying drafts in any other manner, shall be the same as if the
Swingline Lender had issued funds directly to a Borrower. The Swingline Lender
shall not be obligated to make any Floorplan Swingline Loan that exceeds 100% of
a Borrower’s net cost for any Vehicle, including freight charges and any
associated Manufacturer’s “hold-back”, but excluding all other discounts,
rebates, prizes, premiums, credits and everything else of value received by such
Borrower. Notwithstanding the foregoing, the Swingline Lender in its sole and
absolute discretion may make a Floorplan Swingline Loan (in excess of the net
cost, invoice, market reference guide price or purchase price limitations
referenced in this sub-paragraph) that is equal to the outstanding principal
balance of a Borrower’s Vehicle inventory, as stated by the prior floorplan
(inventory) lender.

 

 
26

--------------------------------------------------------------------------------

 

 

(c)     Payment of Floorplan Swingline Loans. The applicable Borrower shall
cause the Manufacturer to forward all proceeds of Floored Items directly to the
Swingline Lender for repayment of the Floorplan Swingline Loan which financed
the purchase of such Floored Item.

 

(d)     Documentary Drafts. Each Borrower agrees that the Swingline Lender shall
have no obligation to examine or review any document provided with any Floorplan
Swingline Loan Request including, but not limited to, documentary drafts drawn
on a Borrower. The Swingline Lender may conclusively rely on any invoice, advice
or other document from a Manufacturer, distributor or other seller of Floored
Items as being genuine, authorized and correct in all respects. Each Borrower
hereby relieves and releases the Swingline Lender from any and all
responsibility and liability whatsoever arising out of, or in any way related
to, the correctness, genuineness, sufficiency, validity or authenticity of any
invoice, advice or other document or instrument presented to the Swingline
Lender for, or in connection with, any payment or for the existence, quantity,
quality, condition, identity, packing, value, title, delivery, or any other
aspect or quality, of the property purported to be described in, or represented
by any such invoice, advice or other document or instrument.

 

(e)     Proceeds of Floored Items. Each Borrower covenants and agrees that it
shall not use any proceeds received by such Borrower on account of the sale,
lease, transfer, or placing in use of a Floored Item without first repaying, in
full, the Floorplan Swingline Loan for such Floored Item.

 

(f)     Dealer Access System. Certain Borrowers have requested access to the
Swingline Lender’s internet web based “Dealer Access System” to permit such
Borrowers to access certain account information relating to the Floorplan
Swingline Loans and to facilitate the making of any payments on the Floorplan
Swingline Loans by authorizing the Swingline Lender to debit any one or more of
the applicable Borrower’s deposit accounts with the Swingline Lender or with
such other financial institutions as indicated by the applicable Borrower. In
consideration for the Swingline Lender’s granting to such Borrowers access to
the Swingline Lender’s Dealer Access System to view loan account information and
make Floorplan Swingline Loan payments, each such Borrower acknowledges its
responsibility for the security of its passwords and other information necessary
for access to the Swingline Lender’s Dealer Access System and fully, finally,
and forever releases the Swingline Lender and its successors, assigns,
directors, officers, employees, agents, and representatives from any and all
causes of action, claims, debts, demands, and liabilities, of whatever kind or
nature, in law or equity, such Borrower may now or hereafter have, in any way
relating to such Borrower’s access to, or use of, or the Swingline Lender’s
suspension or termination of certain systems features of the Swingline Lender’s
Dealer Access System.

 

 
27

--------------------------------------------------------------------------------

 

 

(g)     Participation by Lenders. The Swingline Lender may by written notice
given to the Administrative Agent not later than 10:00 a.m., Eastern time, on
any Business Day require the Lenders to acquire participations on such Business
Day in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of an Event of Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 2.07 with respect to Loans made
by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the applicable Borrower of any participations
in any Swingline Loan acquired pursuant to this paragraph, and thereafter
payments in respect of such Swingline Loan shall be made to the Administrative
Agent and not to the Swingline Lender. Any amounts received by the Swingline
Lender from the Borrowers (or other party on behalf of the Borrowers) in respect
of a Swingline Loan after receipt by the Swingline Lender of the proceeds of a
sale of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to any Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve any Borrower of any default in the payment thereof.

 

(h)     Settlement Among Swingline Lender and Lenders. Notwithstanding anything
to the contrary contained in this Agreement, with respect to the Floorplan
Swingline Loans:

 

(i)     It is agreed that, from and after the Effective Date, the Floorplan
Swingline Loans are intended by Swingline Lender and Lenders to be shared pro
rata by Lenders and Swingline Lender in accordance with their Applicable
Percentages. Notwithstanding such agreement, Lenders and Swingline Lender agree
that in order to facilitate the administration of this Agreement with respect to
the Floorplan Swingline Loans, settlement between Swingline Lender and Lenders,
in connection with the Floorplan Swingline Loans shall, subject to the
provisions of clause (iv) below, occur on the last Business Day of each month
(the “Settlement Date”) in accordance with the provisions of this Section
2.05(h).

 

 
28

--------------------------------------------------------------------------------

 

 

(ii)     Swingline Lender agrees to deliver to the Administrative Agent and the
Lenders within three (3) Business Days after each Settlement Date, a statement
of account with the Borrowers in respect of the Floorplan Swingline Loans for
the preceding month. Such monthly statement of account shall state the net
Floorplan Swingline Loan balance, and the net amount (excluding any payments of
interest, which shall be settled pursuant to clause (iii) hereof) due from a
Lender to Swingline Lender, such that such Lender has paid to Swingline Lender
its appropriate amount of the applicable Floorplan Swingline Loans. Such
payments shall be made in immediately available funds and, absent manifest
error, Swingline Lender’s books and records showing the statements of account
rendered to each Lender shall be considered accurate unless objected to by a
Lender within sixty (60) days from the date the statements of account were
rendered to such Lender. If such notice is given by 10:00 a.m. (Eastern Standard
Time), each Lender, or Swingline Lender, as the case may be, will on such day,
by 4:00 p.m. (Eastern Standard Time), pay the net amount. If such statement is
given after 10:00 a.m. (Eastern Standard Time) each Lender, or Swingline Lender,
as the case may be, shall make such payments no later than 1:00 p.m. (Eastern
Standard Time) on the next Business Day.

 

(iii)     Swingline Lender agrees to pay and otherwise account for, to Lenders,
no later than the third (3rd) Business Day of each month, the interest due
Lenders in respect of its Applicable Percentage in respect of Floorplan
Swingline Loans funded during the previous calendar month, as such interest is
earned and paid by the applicable Borrower, pursuant to the terms, provisions,
covenants and conditions of this Agreement. Lenders shall receive interest to
the extent of its Applicable Percentage at the interest rate in respect of the
closing daily balances in the applicable Borrower’s Floorplan Swingline Loans
account for each day during the immediately preceding calendar month to the
extent such amounts were funded by Lenders and as such interest was earned and
received by Swingline Lender from the applicable Borrowers pursuant to the
terms, provisions, covenants and conditions of this Agreement.

 

(iv)     Swingline Lender shall have the right at any time to require, by notice
to the Lenders (delivered as set forth below), that all settlements in respect
of Floorplan Swingline Loans made, and repayments of any amounts outstanding
under this Agreement with respect to the Floorplan Swingline Loans be made on
the last Business Day of each week or a daily basis (in either case, the
“Alternative Settlement Date”). Swingline Lender shall deliver written notice to
the Administrative Agent and the Lenders two (2) Business Days prior to the
effectiveness of any such Alternative Settlement Date, unless an Unmatured
Default or Event of Default has occurred and is continuing under any of the Loan
Documents, in which case such written notice may be delivered prior to 10:00
a.m. (Eastern Standard Time) on the Business Day prior to the date such
Alternative Settlement Date is to be effective. From and after the giving of
such notice (and until such time, if any, as Swingline Lender notifies the
Administrative Agent and the Lenders of its determination to return to another
settlement date), each Lender shall pay to Swingline Lender such Lender’s
ratable portion of the amount of any Floorplan Swingline Loan to be made under
this Agreement (x) in the case of a daily Alternative Settlement Basis, on the
date such Floorplan Swingline Loan is made provided that Lenders receive notice
of the Floorplan Swingline Loan by 10:00 a.m. (Eastern Standard Time), or by
1:00 p.m. (Eastern Standard Time) on the following Business Day in the event
Lenders receive notice after 10:00 a.m. (Eastern Standard Time) of a Floorplan
Swingline Loan and (y) in the case of a weekly Alternative Settlement Basis, on
a basis similar to that described in clause (ii) of this Section 2.05(h) (and as
shall be more fully described in the applicable notice of Alternative Settlement
Date). Notwithstanding the foregoing, the parties agree that in the event that
on any Business Day, after giving effect to the payments received for, or
collections on account of, any Floorplan Swingline Loan, the principal amount of
such Floorplan Swingline Loan funded by Lenders based on their respective
Applicable Percentage exceeds the aggregate outstanding principal amount of the
Floorplan Swingline Loan, Swingline Lender shall have the right to require, by
notice to Lenders, that settlements with respect to such Floorplan Swingline
Loan be made on such day, so long as written notice is delivered to Lenders
prior to 10:00 a.m. (Eastern Standard Time) on such day, or on the next
succeeding Business Day, if such notice is received after 10:00 a.m. (Eastern
Standard Time) on such date.

 

 
29

--------------------------------------------------------------------------------

 

 

(v)     Swingline Lender and Lenders each acknowledge and agree that it is for
the convenience of the parties to this Agreement that funding of Floorplan
Swingline Loans under the this Agreement by Lenders and allocation of
collections in respect of such Floorplan Swingline Loans between Swingline
Lender and Lenders will occur on the basis of the settlement procedures
described in this Section 2.05(h). For the avoidance of doubt, Swingline Lender
and Lenders hereby acknowledge and agree, that Lender’s obligation to fund its
Applicable Percentage of any Floorplan Swingline Loan funded under this
Agreement by Swingline Lender shall be absolute and unconditional and shall not
be affected by any circumstance, including, without limitation, (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against Swingline Lender, any Borrower or any other party for any reason
whatsoever (except Lender’s right of set off with respect to amounts otherwise
payable by Swingline Lender to such Lender hereunder and wrongfully withheld by
Swingline Lender); (B) the occurrence or continuance of any Unmatured Default or
Event of Default; (C) any adverse change in the condition (financial or
otherwise) of the Borrower or any other party; or (D) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
If a Lender does not make available to Swingline Lender the amount required
pursuant to clause (ii) above, Swingline Lender shall be entitled to recover
such amount on demand from such Lender, together with interest thereon for each
day from the date of non-payment until such amount is paid in full, at the
Federal Funds Rate.

 

(vi)     If any amounts received by Swingline Lender hereunder are later
required to be returned or repaid by Swingline Lender to the Borrowers, whether
by court order, settlement or otherwise, each Lender shall, upon demand by
Swingline Lender, pay to Swingline Lender an amount equal to Lender’s Applicable
Percentage of all such amounts required to be returned by Swingline Lender.

 

(vii)     If a Lender shall, at any time, fail to make any payment to Swingline
Lender required hereunder, Swingline Lender may, but shall not be required to,
retain payments that would otherwise be made to such Lender hereunder and apply
such payments to such Lender’s defaulted obligations hereunder, at such time,
and in such order, as Swingline Lender may elect in its sole and absolute
discretion.

 

 
30

--------------------------------------------------------------------------------

 

 

(viii)     With respect to the payment of any funds under this Section 2.05(h),
whether from Swingline Lender to a Lender or from a Lender to Swingline Lender,
the party failing to make full payment when due pursuant to the terms hereof
shall, upon written demand by the other party, pay such amount together with
interest on such amount at the Federal Funds Rate.

 

(i)     Independent Swingline Lender Obligations. The failure of any Swingline
Lender to make its Swingline Loan shall not relieve any other Swingline Lender
of its obligation hereunder to make its Swingline Loan on the date of such
Swingline Loan, but no Swingline Lender shall be responsible for the failure of
any other Swingline Lender to make a Swingline Loan.

 

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, each Borrower may request the issuance of Letters
of Credit denominated in Dollars or any Foreign Currency for its own account, in
a form reasonably acceptable to the Administrative Agent and the applicable
Issuing Bank, at any time and from time to time during the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the applicable Borrower to, or
entered into by the applicable Borrower with, the applicable Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control. Upon the effectiveness of this Agreement, each Existing Letter of
Credit shall, without any further action by any party, be deemed to have been
issued as a Letter of Credit hereunder on the Effective Date and shall for all
purposes hereof be treated as a Letter of Credit under this Agreement.

 

(b)     Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (reasonably in advance
of the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
applicable Issuing Bank, the applicable Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the applicable Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $20,000,000 and (ii) the total
Revolving Credit Exposures shall not exceed the total Commitments.

 

 
31

--------------------------------------------------------------------------------

 

 

(c)     Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (provided that Letters of Credit having a
one-year tenor may provide for the renewal thereof for additional one-year
periods, but not extending beyond the date referred to in clause (ii) below) and
(ii) the date that is five Business Days prior to the Maturity Date (the “L/C
Maturity Date”), except that Borrowers may request Letters of Credit with an
aggregate L/C Exposure not to exceed $1,000,000 with a term in excess of one
year and/or with an expiration date beyond the L/C Maturity Date, but not beyond
October 31, 2020, provided, however, that with respect to any such Letter of
Credit with an expiration subsequent to the L/C Maturity Date, the
Administrative Agent or the Required Lenders or Lenders with LC Exposure
representing greater than 50% of the total LC Exposure may from time to time
demand delivery of Cash Collateral on any Business Day commencing on the L/C
Maturity Date, and on the Business Day that the applicable Borrower receives
notice from the Administrative Agent or the Required Lenders or Lenders with LC
Exposure representing greater than 50% of the total LC Exposure demanding the
deposit of Cash Collateral pursuant to this paragraph, the applicable Borrower
shall fully Cash Collateralize the LC Exposure as of such date plus any accrued
and unpaid interest thereon. Such Cash Collateral shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the applicable Borrower under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the applicable Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Subject to other
applicable provisions of this Agreement regarding the application of Cash
Collateral in relation to L/C Exposure following the occurrence of an Event of
Default, moneys in such account shall be applied by the Administrative Agent to
reimburse the applicable Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the applicable Borrower for the
LC Exposure at such time.

 

(d)     Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the applicable Issuing Bank or the Lenders, such Issuing
Bank hereby grants to each Lender, and each Lender hereby acquires from such
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the applicable Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the applicable Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the
applicable Borrower for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of an Event of Default or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

 
32

--------------------------------------------------------------------------------

 

 

(e)     Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 3:00 p.m., Eastern time, on the date that such LC
Disbursement is made, if the applicable Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., Eastern time, on such date, or, if
such notice has not been received by the applicable Borrower prior to such time
on such date, then not later than 3:00 p.m., Eastern time, on the Business Day
immediately following the day that the applicable Borrower receives such notice;
provided that the applicable Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, the applicable Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or Swingline Loan. If the applicable Borrower
fails to make such payment when due, such amount, if denominated in Foreign
Currency shall be converted to Dollars and the Administrative Agent shall notify
each Lender of the applicable LC Disbursement, the payment then due from the
applicable Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
applicable Borrower, in the same manner as provided in Section 2.07 with respect
to Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the applicable Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the applicable
Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse an Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
applicable Borrower of its obligation to reimburse such LC Disbursement.

 

(f)     Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the applicable Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the applicable Issuing Bank; provided that nothing in this
subsection 2.06(f) shall be construed to excuse the applicable Issuing Bank from
liability to the applicable Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by each Borrower to the extent permitted by Applicable Law) suffered by the
applicable Borrower that are caused by such Issuing Bank’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of an Issuing Bank (as finally determined by a court of competent jurisdiction),
such Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

 
33

--------------------------------------------------------------------------------

 

 

(g)     Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the applicable Borrower
of its obligation to reimburse such Issuing Bank and the Lenders with respect to
any such LC Disbursement.

 

(h)     Interim Interest. If the applicable Issuing Bank shall make any LC
Disbursement, then, unless the applicable Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the applicable Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to ABR
Revolving Loans (or in the case such LC Disbursement is denominated in a Foreign
Currency, at the rate reasonably determined by the Administrative Agent to be
the cost of funding such amount plus the then Applicable Rate with respect to
Eurodollar Loans); provided that, if the applicable Borrower fails to reimburse
such LC Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(d) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse such Issuing Bank shall be for the account of such Lender
to the extent of such payment.

 

(i)     Replacement of an Issuing Bank. An Issuing Bank may be replaced at any
time by written agreement among the applicable Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
applicable Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.12(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous or
other Issuing Bank, or to such successor and all previous and other Issuing
Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

 
34

--------------------------------------------------------------------------------

 

 

(j)     Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the applicable Borrower receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of Cash Collateral
pursuant to this paragraph, the applicable Borrower shall fully Cash
Collateralize the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such Cash Collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the applicable Borrower described in
clause (h) or (i) of Article VII. Such Cash Collateral shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the applicable Borrower under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the applicable Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the applicable
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the applicable Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 50% of the total
LC Exposure), be applied to satisfy other obligations of the applicable Borrower
under this Agreement. If a Borrower is required to provide an amount of Cash
Collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
applicable Borrower within three Business Days after all Events of Default have
been cured or waived.

 

(k)     Information to Administrative Agent and Lenders. Promptly following any
change in any Letters of Credit outstanding, the applicable Issuing Bank shall
deliver to the Administrative Agent, each Lender and the Borrowers a notice
describing the aggregate amount of all Letters of Credit issued by such Issuing
Bank outstanding at such time. Upon the request of any Lender from time to time,
an Issuing Bank shall deliver any other information reasonably requested by such
Lender with respect to each Letter of Credit issued by such Issuing Bank then
outstanding. Other than as set forth in this subsection, an Issuing Bank shall
have no duty to notify the Lenders regarding the issuance or other matters
regarding Letters of Credit issued hereunder. The failure of an Issuing Bank to
perform its requirements under this subsection shall not relieve any Lender from
its obligations under the immediately preceding subsection (d).

 

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Eastern time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.05. The Administrative Agent will make such Loans available to the
applicable Borrower by promptly crediting the amounts so received, in like
funds, either (i) to an account of the applicable Borrower maintained with the
Administrative Agent, or (ii) via wire transfer pursuant to instructions
provided by the applicable Borrower, in each case as designated by the
applicable Borrower in the applicable Borrowing Request; provided that ABR
Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.

 

 
35

--------------------------------------------------------------------------------

 

 

(b)     Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of the applicable Borrower, the interest rate applicable to ABR Loans. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

 

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the applicable Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The applicable Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

 

(b)     To make an election pursuant to this Section, the applicable Borrower
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the applicable
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
applicable Borrower.

 

(c)     Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i)     the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

 
36

--------------------------------------------------------------------------------

 

 

(ii)     the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)     whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)     if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

(d)     Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)     If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the applicable Borrower, then, so
long as an Event of Default is continuing (i) no outstanding Revolving Borrowing
may be converted to or continued as a Eurodollar Borrowing and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

 

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

 

(b)     The Borrowers may at any time terminate, or from time to time reduce,
the Commitments; provided that (i) each reduction of the Commitments shall be in
an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 and (ii) the Borrowers shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.11, the Revolving Credit Exposures would exceed the total
Commitments.

 

(c)     The Borrowers shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrowers pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrowers may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrowers (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

 

 
37

--------------------------------------------------------------------------------

 

 

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrowers hereby
unconditionally promise to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date, and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earliest of (x) the Maturity Date, (y) the date
five (5) Business Days after demand by the Swingline Lender in its discretion if
no Event of Default exists and (z) the demand by the Swingline Lender in its
discretion if an Event of Default exists. The Obligations of the Borrowers
hereunder and under the Loan Documents are joint and several.

 

(b)     Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c)     The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)     The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement.

 

(e)     Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrowers shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

SECTION 2.11. Prepayment of Loans. (a) Each Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

 

(b)     The applicable Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 11:00 a.m.,
Eastern time, three Business Days before the date of prepayment, (ii) in the
case of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m.,
Eastern time, one Business Day before the date of prepayment or (iii) in the
case of prepayment of a Swingline Loan, not later than 12:00 noon, Eastern time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.

 

 
38

--------------------------------------------------------------------------------

 

 

SECTION 2.12. Fees. (a) The Borrowers agree to pay, on a joint and several
basis, to the Administrative Agent for the account of each Lender a commitment
fee, which shall accrue at the Applicable Rate on the average daily amount of
the Available Revolving Commitment of such Lender during the period from and
including the Effective Date to but excluding the date on which such Commitment
terminates. Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

 

(b)     The Borrowers agree to pay, on a joint and several basis, (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Rate used to determine the interest rate applicable to
Eurodollar Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
applicable Issuing Bank a fronting fee, which shall accrue at the rate of 0.25%
per annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

 
39

--------------------------------------------------------------------------------

 

 

(c)     The Borrowers agree to pay, on a joint and several basis, to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Company and the Administrative
Agent.

 

(d)     The Borrowers agree to pay, on a joint and several basis, to the
Administrative Agent for the account of each Lender an upfront fee as set forth
in the Fee Letter.

 

(e)     All fees payable hereunder shall be paid on the dates due, in
immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

 

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate.

 

(b)     The Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.

 

(c)     Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(d)     Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

 

(e)     All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

 
40

--------------------------------------------------------------------------------

 

 

(a)     the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

 

(b)     the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period; then the Administrative Agent shall give notice thereof to
the Borrowers and the Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the
Borrowers and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (ii) if any Borrowing Request
requests a Eurodollar Revolving Borrowing, such Borrowing shall be made as an
ABR Borrowing; provided that if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.

 

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

 

(i)     impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank; or

 

(ii)     impose on any Lender or any Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein; and the result of any
of the foregoing shall be to increase the cost to such Lender of making or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender or such Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or such Issuing Bank
hereunder (whether of principal, interest or otherwise), then the Borrowers will
pay to such Lender or such Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or such Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.

 

(b)     If any Lender or an Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

 

 
41

--------------------------------------------------------------------------------

 

 

(c)     A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrowers and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

(d)     Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrowers pursuant to Section 2.19,
then, in any such event, the Borrowers shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrowers and shall be conclusive absent manifest error. The Borrowers shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrowers hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if any Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.

 

 
42

--------------------------------------------------------------------------------

 

 

(b)     In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.

 

(c)     Each Borrower shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of such Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrowers by a Lender or an Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
Issuing Bank, shall be conclusive absent manifest error.

 

(d)     As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Borrower to a Governmental Authority, such Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)     (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)     Without limiting the generality of the foregoing:

 

(A)     Any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from United States
federal backup withholding tax;

 

 
43

--------------------------------------------------------------------------------

 

 

(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

 

(1)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN-E establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(2)     executed copies of IRS Form W-8ECI;

 

(3)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C to the effect that such Foreign Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN-E; or

 

(4)     to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit C on behalf of each such direct
and indirect partner;

 

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrowers or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

 
44

--------------------------------------------------------------------------------

 

 

(D)     if a payment made to a Lender under any Loan Document would be subject
to United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowers and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

 

(f)     If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by a Borrower or with respect to which a Borrower
has paid additional amounts pursuant to this Section 2.17, it shall pay over
such refund to such Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by such Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that each Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrowers or any other Person.

 

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, Eastern time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
such office designated by the Administrative Agent, except payments to be made
directly to an Issuing Bank or Swingline Lender as expressly provided herein and
except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder of (i) principal or interest in respect
of any Loan shall be made in Dollars, (ii) reimbursement obligations shall be
made in the currency in which the Letter of Credit in respect of which such
reimbursement obligation exists is denominated and (iii) any other amount due
hereunder or under another Loan Document shall be made in Dollars.

 

 
45

--------------------------------------------------------------------------------

 

 

(b)     If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)     If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to any Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under Applicable Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

 

(d)     Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or an Issuing Bank hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as the case may be, the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the Lenders or the
applicable Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

 
46

--------------------------------------------------------------------------------

 

 

(e)     If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b)     If any Lender (i) shall become affected by any of the changes or events
described in Section 2.15 or 2.17 and any Borrower is required to pay additional
amounts or make indemnity payments with respect to the Lender thereunder, (ii)
is a Defaulting Lender or (iii) has failed to consent to a proposed amendment,
waiver, discharge or termination which pursuant to the terms of Section 9.02 or
any other provision of any Loan Document requires the consent of all affected
Lenders and with respect to which the Required Lenders shall have granted their
consent (any such Lender being hereinafter referred to as a “Departing Lender”),
then in such case, the Borrowers may, upon at least five Business Days’ notice
to the Administrative Agent and such Departing Lender (or such shorter notice
period specified by the Administrative Agent), designate a replacement lender
acceptable to the Administrative Agent (a “Replacement Lender”) to which such
Departing Lender shall, subject to its receipt (unless a later date for the
remittance thereof shall be agreed upon by the Borrowers and the Departing
Lender) of all amounts owed to such Departing Lender under Sections 2.15 or
2.17, assign all (but not less than all) of its interests, rights, obligations,
Loans and Commitments hereunder; provided, that the Departing Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
Replacement Lender (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts). Upon any
assignment by any Lender pursuant to this Section 2.19 becoming effective, the
Replacement Lender shall thereupon be deemed to be a “Lender” for all purposes
of this Agreement (unless such Replacement Lender was, itself, a Lender prior
thereto) and such Departing Lender shall thereupon cease to be a “Lender” for
all purposes of this Agreement and shall have no further rights or obligations
hereunder (other than pursuant to Section 2.15 or 2.17 and Section 9.03) while
such Departing Lender was a Lender.

 

 
47

--------------------------------------------------------------------------------

 

 

(c)     Notwithstanding any Departing Lender’s failure or refusal to assign its
rights, obligations, Loans and Commitments under this Section 2.19, the
Departing Lender shall cease to be a “Lender” for all purposes of this Agreement
and the Replacement Lender shall be substituted therefor upon payment to the
Departing Lender by the Replacement Lender of all amounts set forth in this
Section 2.19 without any further action of the Departing Lender.

 

SECTION 2.20. Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

 

(a)     Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

 

(b)     Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or the Swingline Lender hereunder;
third, to Cash Collateralize each Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with subsection (e) below; fourth, as
the Borrowers may request (so long as no Unmatured Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrowers, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize any Issuing Bank’s future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with subsection (e) below; sixth, to the payment
of any amounts owing to the Lenders, the Issuing Banks or the Swingline Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, any Issuing Bank or the Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Unmatured Default or Event of Default exists,
to the payment of any amounts owing to the Borrowers as a result of any judgment
of a court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or
LC Disbursements, in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Article IV. were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and LC Disbursements owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or LC
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in LC Exposure and Swingline Loans are held
by the Lenders pro rata in accordance with their respective Applicable
Percentages (determined without giving effect to subsection (d) of this Section
2.20 below). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this subsection shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

 

 
48

--------------------------------------------------------------------------------

 

 

(c)     Certain Fees.

 

(i)     No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.12(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

 

(ii)     Each Defaulting Lender shall be entitled to receive payable under
Section 2.12(b) participation fees with respect to Letters of Credit for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to subsection (e) of this
Section 2.20 below.

 

(iii)     With respect to any fee not required to be paid to any Defaulting
Lender pursuant to the immediately preceding clauses (i) or (ii), the Borrowers
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in LC Exposure or Swingline Exposure that has been
reallocated to such Non-Defaulting Lender pursuant to the immediately following
subsection (d), (y) pay to each Issuing Bank and Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

 

(d)     Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in LC Exposure and Swingline
Exposure shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (determined without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Article IV are satisfied at the time of such reallocation (and,
unless the Borrowers shall have otherwise notified the Administrative Agent at
such time, the Borrowers shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(e)     Cash Collateral, Repayment of Swingline Loans.

 

(i)     If the reallocation described in the immediately preceding
subsection (d) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize each Issuing
Bank’s Fronting Exposure in accordance with the procedures set forth in this
subsection.

 

 
49

--------------------------------------------------------------------------------

 

 

(ii)     At any time that there shall exist a Defaulting Lender, within 1
Business Day following the written request of the Administrative Agent or any
Issuing Bank (with a copy to the Administrative Agent), the Borrowers shall Cash
Collateralize each Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate Fronting Exposure of the Issuing Banks with
respect to Letters of Credit issued and outstanding at such time.

 

(iii)     The Borrowers, and to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grant to the Administrative Agent, for the
benefit of the Issuing Banks, and agree to maintain, a first priority security
interest in all such Cash Collateral as security for the Defaulting Lenders’
obligation to fund participations in respect of LC Exposure, to be applied
pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Banks as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposure of the Issuing Banks with respect to Letters of
Credit issued and outstanding at such time, the Borrowers will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

 

(iv)     Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of LC Exposure (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

(v)     Cash Collateral (or the appropriate portion thereof) provided to reduce
any Issuing Bank’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (y) the determination by the Administrative
Agent and each Issuing Bank that there exists excess Cash Collateral; provided
that, subject to the preceding subsection (b) of this Section 2.20, the Person
providing Cash Collateral and any applicable Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure.

 

(f)     Defaulting Lender Cure. If the Borrowers, the Administrative Agent, the
Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with their respective
Applicable Percentages (determined without giving effect to the immediately
preceding subsection (d)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

 
50

--------------------------------------------------------------------------------

 

 

(g)     New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

 

Article III.
REPRESENTATIONS AND WARRANTIES

 

Each Borrower represents and warrants to the Lenders that:

 

SECTION 3.01. Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where a failure to be so qualified would result
in a Material Adverse Effect. No Borrower, nor any of its or their Subsidiaries,
is an EEA Financial Institution.

 

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.03. Governmental Approvals; No Conflicts. The performance by the
Borrower and, if applicable, the Subsidiaries of its or their obligations under
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect, (b) will not
violate any Applicable Law or regulation or the charter, by-laws or other
organizational documents of the Borrower or any of its Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon the Borrower or any of
its Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by the Borrower or any of its Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Subsidiaries.

 

 
51

--------------------------------------------------------------------------------

 

 

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
Fiscal Year ended December 31, 2015, reported on by BDO Seidman, LLP,
independent public accountants, and (ii) as of and for the Fiscal Quarter and
the portion of the Fiscal Year ended June 30, 2016, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Company and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

 

(b)     Since December 31, 2015, there has been no material adverse change in
the business, assets, operations, prospects or condition, financial or
otherwise, of the Company and its Subsidiaries, taken as a whole.

 

SECTION 3.05. Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

 

(b)     Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

(c)     As of the Effective Date, each Subsidiary of the Borrower, including its
ownership, is described on Schedule 3.05 hereto. Each Subsidiary of the Borrower
has and will have all requisite power to own or lease the properties material to
its business and to carry on its business as now being conducted and as proposed
to be conducted. All outstanding shares of Equity Interests of each class of
each Subsidiary of the Borrower have been and will be validly issued and are and
will be fully paid and nonassessable and, except as otherwise indicated in
Schedule 3.05 hereto or disclosed in writing to the Administrative Agent and the
Lenders from time to time, are and will be owned, beneficially and of record, by
the Borrower or another Subsidiary of the Borrower free and clear of any Liens
other than Liens permitted under this Agreement.

 

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or (ii)
that involve this Agreement or the Transactions.

 

 
52

--------------------------------------------------------------------------------

 

 

(b)     Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply in all material respects with any
Environmental Law or to obtain, maintain or comply in all material respects with
any permit, license or other approval required under any Environmental Law, (ii)
has become subject to any Environmental Liability, (iii) has received notice of
any claim with respect to any Environmental Liability or (iv) knows of any basis
for any Environmental Liability.

 

(c)     Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.

 

SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan.

 

SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No reports, financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

 
53

--------------------------------------------------------------------------------

 

 

SECTION 3.12. Anti-Corruption Laws and Sanctions. (a) None of (i) the Borrowers,
any of the other Loan Parties, any of the other Subsidiaries, or any other
Affiliate of any Borrower or (ii) to the knowledge of the Borrower, any agent or
representative of any Borrower or any Subsidiary that will act in any capacity
in connection with or benefit from the Agreement: (A) is a Sanctioned Person or
currently the subject or target of any Sanctions, (B) has its assets located in
a Sanctioned Country, (C) directly or indirectly derives revenues from
investments in, or transactions with, Sanctioned Persons, (D) has taken any
action, directly or indirectly, that would result in a violation by such Persons
of any Anti-Corruption Laws, or (E) has violated any Anti-Money Laundering Law.
Each of the Borrowers, the other Loan Parties, each of the other Subsidiaries,
or each other Affiliate of any Borrower has implemented and maintains in effect
policies and procedures designed to ensure compliance by the such Borrower,
other Loan Party or Subsidiary and their respective directors, officers,
employees, agents and Affiliates with the Anti-Corruption Laws. Each Borrower,
other Loan Party and Subsidiary, and to the knowledge of the Borrowers, each
director, officer, employee, agent and Affiliate of each Borrower and each such
Subsidiary, is in compliance with the Anti-Corruption Laws in all material
respects.

 

(b)     No proceeds of the Loans have been used, directly or indirectly, by the
Borrowers, the other Loan Parties, each of the other Subsidiaries, or each other
Affiliate of any Borrower or any of its or their respective directors, officers,
employees and agents (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, including any payments
(directly or indirectly) to a Sanctioned Person or a Sanctioned Country or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

SECTION 3.13. No Default. No Event of Default or Unmatured Default has occurred
and is continuing.

 

 

Article IV.
CONDITIONS

 

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a)     Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and (ii) duly executed copies of the Loan
Documents and such other legal opinions, certificates, documents, instruments,
lien searches and agreements and other conditions and requirements as the
Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the Loan Documents, all in form
and substance satisfactory to the Administrative Agent and its counsel.

 

(b)     Opinion. The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Effective Date) of Varnum LLP, counsel for the Loan Parties, in form and
substance satisfactory to the Required Lenders, and covering such matters
relating to the Loan Parties, this Agreement or the Transactions as the Required
Lenders shall reasonably request. The Borrowers hereby request such counsel to
deliver such opinion.

 

 
54

--------------------------------------------------------------------------------

 

 

(c)     Charter Documents. The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Loan Parties, the authorization of the Transactions and any other legal
matters relating to the Loan Parties, this Agreement or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel.

 

(d)     Certificate. The Administrative Agent shall have received a certificate,
dated the Effective Date and signed by the President, a Vice President or a
Financial Officer of each Borrower, confirming compliance with the conditions
set forth in paragraphs (a) and (b) of Section 4.02.

 

(e)     Financial Statements. The Lenders shall have received satisfactory
historical financial statements, pro forma financial statements and projections
of the Company and its Subsidiaries, including (i)(A) audited consolidated
balance sheets and related consolidated statements of income, shareholder’s
equity and cash flows for the three most recently completed Fiscal Years ended
at least 90 days prior to the Effective Date, (B) unaudited consolidated balance
sheets and related consolidated statements of income and cash flows for each
interim Fiscal Quarter ended since the last audited financial statements and at
least 45 days prior to the Effective Date and (iii) if requested by
Administrative Agent, internal consolidated balance sheets and related
consolidated statements of income and cash flows for each interim fiscal month
ended since the last quarterly financial statements and at least 30 days prior
to the Effective Date; and (ii) projections prepared by management of balance
sheets, income statements and cash flow statements of the Company and its
Subsidiaries, which will be quarterly for the first year after the Effective
Date and annually thereafter for the term of this Agreement (and which will not
be inconsistent with information previously provided to the Administrative
Agent).

 

(f)     Fees. The Lenders and the Administrative Agent shall have received,
substantially concurrently with the effectiveness hereof, all fees required to
be paid, and all expenses for which invoices have been presented (including the
reasonable fees and documented expenses of legal counsel to the Administrative
Agent), on or before the Effective Date.

 

(g)     Existing Indebtedness. The Borrowers shall have paid, concurrently with
the
initial Loans hereunder, all Indebtedness that is not permitted hereunder and
shall have terminated all credit facilities and all Liens relating thereto, all
in a manner satisfactory to the Administrative Agent and its counsel.

 

(h)     Consents; Defaults.

 

(i)     Governmental and Third Party Approvals. The Lenders shall have received
all material governmental, shareholder and third party consents and approvals
necessary (or any other material consents as determined in the reasonable
discretion of the Administrative Agent) in connection with the transactions
contemplated by this Agreement and the other Loan Documents and all applicable
waiting periods shall have expired without any action being taken by any Person
that could reasonably be expected to restrain, prevent or impose any material
adverse conditions on any of the Lenders or such other transactions or that
could seek or threaten any of the foregoing, and no law or regulation shall be
applicable which in the reasonable judgment of the Administrative Agent could
reasonably be expected to have such effect.

 

 
55

--------------------------------------------------------------------------------

 

 

(ii)     No Injunction, Etc. No action, proceeding or investigation shall have
been instituted, threatened or proposed before any Governmental Authority to
enjoin, restrain, or prohibit, or to obtain substantial damages in respect of,
or which is related to or arises out of this Agreement or the other Loan
Documents or the consummation of the transactions contemplated hereby or
thereby, or which, in the Administrative Agent’s sole discretion, would make it
inadvisable to consummate the transactions contemplated by this Agreement or the
other Loan Documents or the consummation of the transactions contemplated hereby
or thereby.

 

(i)     PATRIOT Act, etc. The Loan Parties shall have provided to the
Administrative Agent and the Lenders the documentation and other information
requested by the Administrative Agent in order to comply with requirements of
any Anti-Money Laundering Laws, including, without limitation, the PATRIOT Act
and any applicable “know your customer” rules and regulations.

 

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to Section
9.02) at or prior to 3:00 p.m., Eastern time, on December 31, 2016 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

 

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction or waiver of the
following conditions:

 

(a)     The representations and warranties of the Borrowers set forth in this
Agreement and the other Loan Documents shall be true and correct on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable.

 

(b)     At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Event of Default or Unmatured Default shall have occurred and be
continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

 
56

--------------------------------------------------------------------------------

 

 

Article V.
AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each Borrower covenants and agrees
with the Lenders that:

 

SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:

 

(a)     within 90 days after the end of each Fiscal Year, its audited
consolidated balance sheet and related statements of operations, stockholders
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, all reported
on by BDO Seidman, LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

 

(b)     within 45 days after the end of each of the first three Fiscal Quarters,
its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such Fiscal Quarter
and the then elapsed portion of the Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous Fiscal Year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

(c)     concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Company (i) certifying
as to whether an Event of Default has occurred and, if an Event of Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.13 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate; and

 

(d)     promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Company or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, as the case may be; and

 

(e)     promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.

 

 
57

--------------------------------------------------------------------------------

 

 

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a)     the occurrence of any Event of Default or Unmatured Default;

 

(b)     the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

 

(c)     the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$1,000,000; and

 

(d)     any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

 

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

 

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.

 

 
58

--------------------------------------------------------------------------------

 

 

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will not, and will
not permit any of its Subsidiaries, to be or become subject at any time to any
law, regulation, or list of any government agency (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits any Lender from making any advance or extension of credit to the Borrower
or Guarantor or from otherwise conducting business with the Borrower or
Guarantor, or fail to provide documentary and other evidence of the Borrower’s
or Guarantor’s identity as may be reasonably requested by any Bank at any time
to enable such Lender to verify the Borrower’s or Guarantor’s identity or to
comply with any Applicable Law or regulation, including, without limitation,
Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.

 

SECTION 5.08. Use of Proceeds and Letters of Credit. (a) The proceeds of the
Loans will be used only to (i) refinance existing Indebtedness (ii) to
consummate mergers and Acquisitions permitted by this Agreement and (iii) for
general corporate purposes. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X.

 

(b)     The Borrowers will not request any extension of credit, and the
Borrowers shall not use, and shall ensure that the Subsidiaries and their
respective directors, officers, employees and agents shall not use, the proceeds
of any extension of credit, directly or indirectly, (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

 

SECTION 5.09. Compliance with Anti-Corruption Laws and Sanctions. Each Borrower
will maintain in effect and enforce policies and procedures designed to ensure
compliance by such Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

  

SECTION 5.10. Further Assurances. (a) To guarantee the payment when due of the
Obligations, the Borrower shall cause to be executed and delivered to the
Lenders and the Administrative Agent, Loan Party Guaranties of all present and
future Guarantors.

 

(b)     The Borrower agrees that it will promptly notify the Administrative
Agent of the formation or acquisition of any Subsidiary. The Borrower agree that
it will promptly cause each Loan Party to execute and deliver, promptly upon the
request of the Administrative Agent, such additional Loan Party Guaranties and
other agreements, documents and instruments, each in form and substance
reasonably satisfactory to the Administrative Agent, sufficient to grant to the
Administrative Agent, for the benefit of the Lenders and the Administrative
Agent, the Loan Party Guaranties contemplated by this Agreement. Additionally,
the Borrower shall execute and deliver, and cause each Domestic Subsidiary to
execute and deliver, promptly upon the request of the Administrative Agent, such
certificates, legal opinions, insurance, lien searches, environmental reports,
organizational and other charter documents, resolutions and other documents and
agreements as the Administrative Agent may request in connection therewith.

 

 
59

--------------------------------------------------------------------------------

 

 

SECTION 5.11. Additional Covenants. If at any time the Borrower or any of its
Subsidiaries shall enter into or be a party to any instrument or agreement,
including all such instruments or agreements in existence as of the date hereof
and all such instruments or agreements entered into after the date hereof,
relating to or amending any provisions applicable to any of its Indebtedness,
which includes any material covenants or defaults not substantially provided for
in this Agreement or more favorable to the lender or lenders thereunder than
those provided for in this Agreement, then the Borrower shall promptly so advise
the Administrative Agent and the Lenders. Thereupon, if the Administrative Agent
or the Required Lenders shall request, upon notice to the Borrower, the
Administrative Agent and the Lenders shall enter into an amendment to this
Agreement or an additional agreement (as the Administrative Agent may request),
providing for substantially the same material covenants and defaults as those
provided for in such instrument or agreement to the extent required and as may
be selected by the Administrative Agent.

 

Article VI.
NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)     Indebtedness created hereunder;

 

(b)     Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

 

(c)     Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary;

 

(d)     Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary;

 

(e)     Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $2,500,000 at any time outstanding; and

 

 
60

--------------------------------------------------------------------------------

 

 

(f)     If no Event of Default or Unmatured Default exists or would be caused
thereby, other unsecured Indebtedness in an aggregate principal amount not
exceeding $20,000,000 at any time outstanding.

 

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(a)     Permitted Encumbrances;

 

(b)     any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

 

(c)     any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof; and

 

(d)     Liens on fixed or capital assets acquired, constructed or improved by
the Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the
Borrower or any Subsidiary.

 

SECTION 6.03. Fundamental Changes. (a) The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of the stock of any of its Subsidiaries
(in each case, whether now owned or hereafter acquired), or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Event of Default or Unmatured Default shall have occurred and
be continuing (i) any Subsidiary may merge into the Borrower in a transaction in
which the Borrower is the surviving corporation, (ii) any Subsidiary may merge
into any Subsidiary in a transaction in which the surviving entity is a
Subsidiary, (iii) any Subsidiary may sell, transfer, lease or otherwise dispose
of its assets to the Borrower or to another Subsidiary and (iv) any Subsidiary
may liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders; provided that any such merger
involving a Person that is not a wholly owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 6.04.

 

 
61

--------------------------------------------------------------------------------

 

 

(b)     The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

 

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or make any Acquisition,
except:

 

(a)     Permitted Investments;

 

(b)     investments by the Borrower in the capital stock of its Subsidiaries;

 

(c)     loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary;

 

(d)     Guarantees constituting Indebtedness permitted by Section 6.01; and

 

(e)     any merger or Acquisition if (i) such merger involves any Borrower, such
Borrower shall be the surviving or continuing corporation thereof, (ii)
immediately before and after giving effect such merger or acquisition, no Event
of Default or Unmatured Default shall exist or shall have occurred and be
continuing and the representations and warranties contained in Article III and
in the other Loan Documents shall be true and correct on and as of the date
thereof (both before and after such merger or Acquisition is consummated) as if
made on the date such merger or acquisition is consummated, (iii) at least 10
Business Days’ prior to the consummation of such merger or acquisition, the
Borrower shall have provided to the Administrative Agent a certificate of the
Chief Financial Officer or Treasurer of the Borrower (attaching pro forma
computations acceptable to the Administrative Agent to demonstrate compliance
with all financial covenants hereunder, and a pro forma Leverage Ratio of not
more than 2.75 to 1.0), each stating that such merger or acquisition complies
with this Section 6.04(e), all laws and regulations and that any other
conditions under this Agreement relating to such transaction have been
satisfied, and such certificate shall contain such other information and
certifications as requested by the Administrative Agent and be in form and
substance satisfactory to the Administrative Agent, (iv) at least 10 Business
Days’ prior to the consummation of such merger or acquisition, the Borrower
shall have delivered all acquisition documents and other agreements and
documents relating to such merger or acquisition, and the Administrative Agent
shall have completed a satisfactory review thereof and completed such other due
diligence satisfactory to the Administrative Agent, (v) the Borrower shall, at
least 10 Business Days prior to the consummation of merger or acquisition,
provide such other certificates and documents as requested by the Administrative
Agent, in form and substance satisfactory to the Administrative Agent, (vi) the
target of such merger or Acquisition is in the same line of business as the
Borrower or a Subsidiary, and (vii) such merger or Acquisition is not opposed by
the board of directors (or similar governing body) of the selling person or the
person whose equity interests are to be acquired, unless the Administrative
Agent consents to such merger or Acquisition.

 

 
62

--------------------------------------------------------------------------------

 

 

SECTION 6.05. Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure, and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary.

 

SECTION 6.06. Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower may declare and
pay dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Borrower may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Borrower and its
Subsidiaries and (d) other Restricted Payments not exceeding (i) $20,000,000
during any Fiscal Year, provided that (A) such Restricted Payments shall not
exceed $6,000,000 in the aggregate during the first three Fiscal Quarters of any
Fiscal Year (or such greater amount as may be approved in writing by all of the
Lenders), (B) as of the end of such Fiscal Year and at the time of the making of
any Restricted Payment during such Fiscal Year (provided such Restricted Payment
together with all prior Restricted Payments made during such Fiscal Year exceeds
$6,000,000 in the aggregate) the Leverage Ratio (on a pro forma basis after
giving effect to such Restricted Payment when determined in connection with the
making of a Restricted Payment) is less than or equal to 2.0 to 1.0, and (C) no
less than five Business Days prior to making any Restricted Payment which when
added to all prior Restricted Payments made during such Fiscal Year exceeds
$6,000,000, Borrower delivers its pro forma computations acceptable to the
Administrative Agent to demonstrate its compliance with the immediately
preceding clause (B), and (ii) $6,000,000 in any Fiscal Year provided that as
the end of such Fiscal Year the Leverage Ratio is greater than 2.0 to 1.0.

 

SECTION 6.07. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an aim’s-length basis from unrelated third parties, (b)
transactions between or among the Borrower and its wholly owned Subsidiaries not
involving any other Affiliate and (c) any Restricted Payment permitted by
Section 6.06.

 

SECTION 6.08. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to guaranty Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.08 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.

  

 
63

--------------------------------------------------------------------------------

 

 

SECTION 6.09. Disposition of Assets; Etc.  Sell, lease, license, transfer,
assign or otherwise dispose of any material portion of its business, assets,
rights, revenues or property, real, personal or mixed, tangible or intangible,
whether in one or a series of transactions, other than inventory sold in the
ordinary course of business upon customary credit terms and sales of scrap or
obsolete material or equipment, provided, however, that this Section 6.09 shall
not prohibit any such sale, lease, license, transfer, assignment or other
disposition if the aggregate book value (disregarding any write-downs of such
book value other than ordinary depreciation and amortization) of all of the
business, assets, rights, revenues and property disposed of after the date of
this Agreement shall be less than 10% percent of such aggregate book value of
the total assets of the Borrower or such Subsidiary, as the case may be and if,
immediately before and after such transaction, no Event of Default or Unmatured
Default shall exist or shall have occurred and be continuing.

 

SECTION 6.10. Nature of Business. Make any substantial change in the nature of
its business from that engaged in on the date of this Agreement or engage in any
other businesses other than those in which it is engaged on the date of this
Agreement.

 

SECTION 6.11. Inconsistent Agreements. Enter into any agreement containing any
provision which would be violated or breached by this Agreement or any of the
transactions contemplated hereby or by performance by the Borrower or any of its
Subsidiaries of its obligations in connection therewith.

 

SECTION 6.12. Accounting Changes. The Company shall not change its Fiscal Year
or make any significant changes (a) in accounting treatment and reporting
practices except as permitted by GAAP and disclosed to the Lenders, or (b) in
tax reporting treatment except as permitted by law and disclosed to the Lenders.

 

SECTION 6.13. Financial Covenants. The Borrowers will not:

 

(a)     Leverage Ratio. Permit or suffer the Leverage Ratio to exceed 3.0 to 1.0
as of any Fiscal Quarter end, commencing with the Fiscal Quarter ending December
31, 2016.

 

(b)     Interest Coverage Ratio. Permit or suffer the Interest Coverage Ratio to
be less than 2.5 to 1.0 as of any Fiscal Quarter end, commencing with the Fiscal
Quarter ending December 31, 2016.

 

(c)     Tangible Net Worth. Permit or suffer the Consolidated Tangible Net Worth
at any time to be less than (i) $110,000,000, plus (ii) 50% of Consolidated Net
Income of the Company and its Subsidiaries for each Fiscal Year, commencing with
the Fiscal Year ending December 31, 2016, provided that if such net income is
negative in any such Fiscal Year, the amount added for such Fiscal Year shall be
zero and such amount shall not reduce the amount added pursuant to any other
Fiscal Year.

 

 
64

--------------------------------------------------------------------------------

 

 

Article VII.
EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)     any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)     any Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;

 

(c)     any representation or warranty made or deemed made by or on behalf of
any Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or waiver hereunder
or thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, shall prove to have been
incorrect when made or deemed made;

 

(d)     any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02, 5.03 (with respect to any Borrower’s
existence) or 5.08 or in Article VI;

 

(e)     any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrowers (which notice will be given at the request
of any Lender);

 

(f)     any Borrower or any Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable, after giving
effect to any grace period, if any;

 

(g)     any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

(h)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 90
days or an order or decree approving or ordering any of the foregoing shall be
entered;

 

 
65

--------------------------------------------------------------------------------

 

 

(i)     any Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

(j)     any Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

(k)     one or more judgments for the payment of money in an aggregate amount in
excess of $1,000,000 shall be rendered against any Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of any Borrower or any Subsidiary to enforce any such judgment;

 

(l)     an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

 

(m)     a Change in Control shall occur;

 

(n)     any Loan Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Loan Document, or any Loan Party shall fail to comply
with any of the terms or provisions of any Loan Document if the failure
continues beyond any period of grace provided for in the applicable Loan
Document;

 

(o)     any material provision of any other Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or any Loan
Party shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms); or

 

then, and in every such event (other than an event with respect to a Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrowers, take either
or both of the following actions, at the same or different times: (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrowers; and in case of any
event with respect to any Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers, and (iii) exercise any
rights and remedies provided to the Administrative Agent under the Loan
Documents or at law or equity.

 

 
66

--------------------------------------------------------------------------------

 

 

Article VIII.
THE ADMINISTRATIVE AGENT

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including (in the case of the Administrative
Agent) execution of the other Loan Documents, and to exercise such powers as are
delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether an Event of Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Event of
Default unless and until written notice thereof is given to the Administrative
Agent by a Borrower or a Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Documents,
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection with any Loan Document, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

 
67

--------------------------------------------------------------------------------

 

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrowers. Upon any such
resignation, the Required Lenders shall have the right, subject to the consent
of the Borrowers (provided no Event of Default then exists), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

 
68

--------------------------------------------------------------------------------

 

 

Article IX.
MISCELLANEOUS

 

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)     if to the Borrowers, to them at 1541 Reynolds Road, Charlotte, MI 48813,
Attention of the Director of Investment Relations & Treasury (Telecopy No. (517)
543-5403);

 

(ii)     if to the Administrative Agent or Wells Fargo as an Issuing Bank or
Swingline Lender, to Wells Fargo Bank, N.A., 1525 W WT Harris Blvd., MAC
D1109-019, Charlotte, NC 28262, Attention of Syndication Agency Services
(Telecopy No. (704) 590-2765);

 

(iii)     if to JPMorgan Chase Bank as an Issuing Bank or Swingline Lender, to
JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 10 South Dearborn,
7th Floor, Chicago, Illinois 60603, Mail Code IL1-0010, Attention of Muoy Lim
(Telecopy No. (312) 385-7183);

 

(iv)     if to PNC Bank, N.A., to Brecksville Lending Services, 6750 Miller
Road, Brecksville, OH, 44141-3262, Attention of Angela Johnson (Telecopy No.
(877) 718-7654); and

 

(v)     if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

(b)     Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrowers may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

(c)     Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any Event
of Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Event of Default at the
time.

 

 
69

--------------------------------------------------------------------------------

 

 

(b)     Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce or forgive the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce or
forgive any interest or fees or other amounts payable hereunder, without the
written consent of each Lender affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.18(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender, or (v)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any Issuing
Bank or the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the applicable Issuing Bank or the Swingline Lender, as
the case may be.

 

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the
applicable Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all out-of-pocket expenses incurred by the Administrative Agent, any Issuing
Bank or any Lender, including the fees, charges and disbursements of any counsel
for the Administrative Agent, any Issuing Bank or any Lender, in connection with
the enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b)     The Borrowers shall indemnify the Administrative Agent, each Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the applicable Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by any Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to any Borrower or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

 

 
70

--------------------------------------------------------------------------------

 

 

(c)     To the extent that any Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the applicable Issuing Bank or the Swingline
Lender, as the case may be, such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the applicable
Issuing Bank or the Swingline Lender in its capacity as such.

 

(d)     To the extent permitted by Applicable Law, the Borrowers shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e)     All amounts due under this Section shall be payable promptly after
written demand therefor.

 

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) a Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by a Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Bank that issues any Letter of Credit), Participants (to
the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

 
71

--------------------------------------------------------------------------------

 

 

(b)     (i)     Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

 

(A)     the Borrowers, provided that no consent of the Borrowers shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;

 

(B)     the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment; and

 

(C)     each Issuing Bank.

 

Notwithstanding anything to the contrary in this Agreement, a Lender may not
assign all or any portion of its rights and obligations under this Agreement to
a Borrower or any of their respective Affiliates.

 

(ii)     Assignments shall be subject to the following additional conditions:

 

(A)     except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 unless each of the
Borrowers and the Administrative Agent otherwise consent, provided that no such
consent of any Borrower shall be required if an Event of Default has occurred
and is continuing;

 

(B)     each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

 

(C)     the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D)     the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers, the Loan
Parties and their related parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and Applicable Laws, including Federal and state
securities laws.

 

 
72

--------------------------------------------------------------------------------

 

 

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(iii)     Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv)     The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)     Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

 
73

--------------------------------------------------------------------------------

 

 

(b)     (i)     Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. Notwithstanding anything to the
contrary in this Agreement, a Lender may not sell a participation to a Borrower
or any of their respective Affiliates.

 

(ii)     A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrowers’
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.17(e) as though it were a Lender.

 

(c)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

 
74

--------------------------------------------------------------------------------

 

 

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Event of Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

 

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or electronic means shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Borrower or any
Guarantor against any of and all the Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of Michigan.

 

 
75

--------------------------------------------------------------------------------

 

 

(b)     Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any state or federal court
sitting in Michigan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such courts in Michigan. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against any Borrower or its properties in the courts of any jurisdiction.

 

(c)     Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by any
Requirement of Law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) with the consent of the Borrowers or (h)
to the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than a Borrower. For the purposes of this Section,
“Information” means all information received from any Borrower relating to any
Borrower or its business, other than any such information that is available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by a Borrower; provided that, in the case of
information received from a Borrower after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

 
76

--------------------------------------------------------------------------------

 

 

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under Applicable Law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
Applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.

 

SECTION 9.14. Joint and Several Obligations: Contribution Rights; Savings
Clause. (a) Notwithstanding anything to the contrary set forth herein or in any
other Loan Document, the obligations of the Borrowers hereunder and under the
other Loan Documents are joint and several.

 

(b)     If any Borrower makes a payment in respect of the Obligations it shall
have the rights of contribution set forth below against the other Borrowers;
provided that such Borrower shall not exercise its right of contribution until
all the Obligations shall have been finally paid in full in cash. If any
Borrower makes a payment in respect of the Obligations that is smaller in
proportion to its Payment Share (as hereinafter defined) than such payments made
by the other Borrowers are in proportion to the amounts of their respective
Payment Shares, the Borrower making such proportionately smaller payment shall,
when permitted by the preceding sentence, pay to the other Borrowers an amount
such that the net payments made by the Borrower in respect of the Obligations
shall be shared among the Borrowers pro rata in proportion to their respective
Payment Shares. If any Borrower receives any payment that is greater in
proportion to the amount of its Payment Shares than the payments received by the
other Borrowers are in proportion to the amounts of their respective Payment
Shares, the Borrower receiving such proportionately greater payment shall, when
permitted by the second preceding sentence, pay to the other Borrowers an amount
such that the payments received by the Borrowers shall be shared among the
Borrowers pro rata in proportion to their respective Payment Shares.
Notwithstanding anything to the contrary contained in this paragraph or in this
Agreement, no liability or obligation of any Borrower that shall accrue pursuant
to this paragraph shall be paid nor shall it be deemed owed pursuant to this
paragraph until all of the Obligations shall be finally paid in full in cash.

 

 
77

--------------------------------------------------------------------------------

 

 

For purposes hereof, the “Payment Share” of each Borrower shall be the sum of
(a) the aggregate proceeds of the Obligations received by such Borrower plus (b)
the product of (i) the aggregate Obligations remaining unpaid on the date such
Obligations become due and payable in full, whether by stated maturity,
acceleration, or otherwise (the “Determination Date”) reduced by the amount of
such Obligations attributed to all or such Borrowers pursuant to clause (a)
above, times (ii) a fraction, the numerator of which is such Borrower’s net
worth on the effective date of this Agreement (determined as of the end of the
immediately preceding fiscal reporting period of such Borrower), and the
denominator of which is the aggregate net worth of all Borrowers on such
effective date.

 

(c)     It is the intent of each Borrower, the Administrative Agent and the
Lenders that each Borrower’s maximum Obligations shall be in, but not in excess
of:

 

(i)     in a case or proceeding commenced by or against such Borrower under the
Bankruptcy Code on or within one year from the date on which any of the
Obligations are incurred, the maximum amount that would not otherwise cause the
Obligations (or any other obligations of such Borrower to the Administrative
Agent and the Lenders) to be avoidable or unenforceable against such Borrower
under (A) Section 548 of the Bankruptcy Code or (B) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such case or
proceeding by virtue of Section 544 of the Bankruptcy Code; or

 

(ii)     in a case or proceeding commenced by or against such Borrower under the
Bankruptcy Code subsequent to one year from the date on which any of the
Obligations are incurred, the maximum amount that would not otherwise cause the
Obligations (or any other obligations of such Borrower to the Administrative
Agent and the Lenders) to be avoidable or unenforceable against such Borrower
under any state fraudulent transfer or fraudulent conveyance act or statute
applied in any such case or proceeding by virtue of Section 544 of the
Bankruptcy Code;

 

(iii)     in a case or proceeding commenced by or against such Borrower under
any law, statute or regulation other than the Bankruptcy Code (including,
without limitation, any other bankruptcy, reorganization, arrangement,
moratorium, readjustment of debt, dissolution, liquidation or similar Debtor
Relief Laws, including, but not limited to, a Bail-In Action), the maximum
amount that would not otherwise cause the Obligations (or any other obligations
of such Borrower to the Administrative Agent and the Lenders) to be avoidable or
unenforceable against such Borrower under such law, statute or regulation
including, without limitation, any state fraudulent transfer or fraudulent
conveyance act or statute applied in any such case or proceeding.

 

(d)     The Borrowers acknowledge and agree that they have requested that the
Lenders make credit available to the Borrowers with each Borrower expecting to
derive benefit, directly and indirectly, from the loans and other credit
extended by the Lenders to the Borrowers.

 

 
78

--------------------------------------------------------------------------------

 

 

SECTION 9.15. Consents to Renewals; Modifications and Other Actions and Events.
This Agreement and all of the obligations of the Borrowers hereunder shall
remain in full force and effect without regard to and shall not be released,
affected or impaired by: (a) any amendment, assignment, transfer, modification
of or addition or supplement to the Obligations, this Agreement or any other
Loan Document; (b) any extension, indulgence, increase in the Obligations or
other action or inaction in respect of any of the Loan Documents or otherwise
with respect to the Obligations, or any acceptance of security for, or
guaranties of, any of the Obligations or Loan Documents, or any surrender,
release, exchange, impairment or alteration of any such security or guaranties
including without limitation the failing to perfect a security interest in any
such security or abstaining from taking advantage or of realizing upon any
guaranties or upon any security interest in any such security; (c) any default
by any Borrower under, or any lack of due execution, invalidity or
unenforceability of, or any irregularity or other defect in, any of the Loan
Documents; (d) any waiver by the Lenders or any other Person of any required
performance or otherwise of any condition precedent or waiver of any requirement
imposed by any of the Loan Documents, any guaranties or otherwise with respect
to the Obligations; (e) any exercise or non-exercise of any right, remedy, power
or privilege in respect of this Agreement or any of the other Loan Documents;
(f) any sale, lease, transfer or other disposition of the assets of any Borrower
or any consolidation or merger of any Borrower with or into any other Person,
corporation, or entity, or any transfer or other disposition by any Borrower or
any other holder of any Equity Interest of any Borrower; (g) any bankruptcy,
insolvency, reorganization or similar proceedings involving or affecting any
Borrower; (h) the release or discharge of any Borrower from the performance or
observance of any agreement, covenant, term or condition under any of the
Obligations or contained in any of the Loan Documents by operation of law; or
(i) any other cause whether similar or dissimilar to the foregoing which, in the
absence of this provision, would release, affect or impair the obligations,
covenants, agreements and duties of any Borrower hereunder, including without
limitation any act or omission by the Administrative Agent, or any Lender or any
other any Person which increases the scope of such Borrower’s risk; and in each
case described in this paragraph whether or not any Borrower shall have notice
or knowledge of any of the foregoing, each of which is specifically waived by
each Borrower. Each Borrower warrants to the Lenders that it has adequate means
to obtain from each other Borrower on a continuing basis information concerning
the financial condition and other matters with respect to the Borrowers and that
it is not relying on the Administrative Agent or the Lenders to provide such
information either now or in the future.

 

SECTION 9.16. Waivers, Etc. Each Borrower unconditionally waives: (a) notice of
any of the matters referred to in Section 9.15 above; (b) all notices which may
be required by statute, rule or law or otherwise to preserve any rights of the
Administrative Agent, or any Lender, including, without limitation, presentment
to and demand of payment or performance from the other Borrowers and protect for
non-payment or dishonor; (c) any right to the exercise by the Administrative
Agent, or any Lender of any right, remedy, power or privilege in connection with
any of the Loan Documents; (d) any requirement that the Administrative Agent, or
any Lender, in the event of any default by any Borrower, first make demand upon
or seek to enforce remedies against, such Borrower or any other Borrower before
demanding payment under or seeking to enforce this Agreement against any other
Borrower; (e) any right to notice of the disposition of any security which the
Administrative Agent, or any Lender may hold from any Borrower or otherwise; and
(f) all errors and omissions in connection with the Administrative Agent, or any
Lender’s administration of any of the Obligations, any of the Loan Documents, or
any other act or omission of the Administrative Agent, or any Lender which
changes the scope of the Borrower’s risk, except as a result of the gross
negligence or willful misconduct of the Administrative Agent, or any Lender. The
obligations of each Borrower hereunder shall be complete and binding forthwith
upon the execution of this Agreement and subject to no condition whatsoever,
precedent or otherwise, and notice of acceptance hereof or action in reliance
hereon shall not be required.

 

 
79

--------------------------------------------------------------------------------

 

 

SECTION 9.17. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, no Issuing Bank nor any Lender shall
be obligated to extend credit to any Borrower in violation of any Requirement of
Law.

 

SECTION 9.18. Disclosure. Each Borrower and each Lender hereby acknowledges and
agrees that the Administrative Agent and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with any of
the Borrowers, their respective Subsidiaries and their respective Affiliates.

 

SECTION 9.19. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrowers that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

 

SECTION 9.20. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

 

(b)     The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 9.20 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

 

SECTION 9.21. Amendment and Restatement.

 

(a)     On the Effective Date the Existing Credit Agreement shall be amended,
restated and superseded in its entirety hereby. The parties hereto acknowledge
and agree that (a) this Agreement, any promissory notes delivered pursuant
hereto and the other Loan Documents executed and delivered in connection
herewith do not constitute a novation or termination of the “Obligations” (as
defined in the Existing Credit Agreement) under the Existing Credit Agreement as
in effect prior to the Effective Date and (b) such “Obligations” are in all
respects continuing with only the terms thereof being modified as provided in
this Agreement.

 

 
80

--------------------------------------------------------------------------------

 

 

(b)     All indemnification obligations of the Borrowers arising under the
Existing Credit Agreement (including any arising from a breach of the
representations thereunder) shall survive this amendment and restatement of the
Existing Credit Agreement.

 

(c)     The Administrative Agent, at the direction of the Lenders hereunder
(which constitute “Required Banks” under the Existing Credit Agreement), hereby
waives the requirement pursuant to the Existing Credit Agreement that the
Borrowers deliver prior notice of their election to terminate or reduce the
“Commitments” under the Existing Credit Agreement. The execution of this
Agreement by any Lender that is also a “Lender” under the Existing Credit
Agreement shall constitute such Person’s consent to the amendments to the
Existing Credit Agreement contained herein.

 

(d)     By its execution hereof, each Lender hereby (i) consents to any
amendments to be executed in connection herewith to the Loan Documents delivered
in connection with the Existing Credit Agreement, all as in form and substance
approved by the Administrative Agent, and (ii) authorizes and directs the
Administrative Agent to enter into such amendments.

 

SECTION 9.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)     the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)     a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

 
81

--------------------------------------------------------------------------------

 

 

[signature pages follow]

 

 
82

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

  

 

SPARTAN MOTORS, INC.

 

 

 

 

 

By:                                                                      

 

Name:  Frederick J. Sohm

 

Title:    Chief Financial Officer

 

 

 

 

 

SPARTAN MOTORS USA, INC.

 

 

 

 

 

By:                                                                      

 

Name:   Frederick J. Sohm

 

Title:     Treasurer

 

 

 

 

 

SPARTAN MOTORS GLOBAL, INC.

 

       

By:                                                                      

 



Name:   Frederick J. Sohm

 

Title:     Treasurer

 

 

 

 

 

UTILIMASTER SERVICES, LLC

 

 

 

 

 

By:                                                                      

 

Name:  Frederick J. Sohm

 

Title:    Treasurer

 

 

 

 



 
[Second Amended and Restated Credit Agreememt - Signature Page] 

--------------------------------------------------------------------------------

 

  

WELLS FARGO BANK, N.A., individually and as Administrative Agent, a Swingline
Lender and an Issuing Bank    

By:                                                                    
                      

Name:                                                                          
           

Title:                                                                           
            

 

 

 

 

 

 

 
[Second Amended and Restated Credit Agreememt - Signature Page]

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A., individually and as a Swingline Lender and an Issuing
Bank  

By:                                                                    
                      

Name:                                                                          
           

Title:                                                                           
            





 

 

 

 

 

 

 
[Second Amended and Restated Credit Agreememt - Signature Page]

--------------------------------------------------------------------------------

 

 

PNC BANK, N.A.  

By:                                                                    
                      

Name:                                                                          
           

Title:                                                                           
            





 









 

 

 

 

 
[Second Amended and Restated Credit Agreememt - Signature Page] 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.01

 

Inactive Subsidiaries

 

Former RR, Inc., a South Carolina corporation

 

 
Schedule 1.01 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.01

 

Commitments

  

Lender

Commitment

Pro Rata Share

Wells Fargo Bank, N.A.

$45,000,000

45%

JPMorgan Chase Bank, N.A.

$35,000,000

35%

PNC Bank, N.A.

$20,000,000

20%

Aggregate Commitments

$100,000,000

100%

 

 
Schedule 2.01  

--------------------------------------------------------------------------------

 

  

SCHEDULE 2.05(b)(ii)

 

The unpaid principal balance of the Floorplan Swingline Loans will accrue
interest at a variable rate per annum equal to the sum of (i) the Applicable
Rate for Eurodollar Loans, and (ii) the LIBOR Rate applicable to the relevant
Interest Period. Each change in the rate at which interest accrues will become
effective without notice on the commencement of each Interest Period.

 

For the purposes of this Schedule 2.05(b)(ii), the following terms shall have
the following meanings (capitalized terms not otherwise defined shall have the
meanings set forth in the Agreement):

 

“Business Day” means (i) with respect to any borrowing or payment of a Floorplan
Swingline Loan or LIBOR Rate selection, a day (other than a Saturday or Sunday)
on which banks generally are open in Vermont and/or New York for the conduct of
substantially all of their commercial lending activities and on which dealings
in United States dollars are carried on in the London interbank market and (ii)
for all other purposes, a day other than a Saturday, Sunday or any other day on
which national banking associations are authorized to be closed.

 

“LIBOR Rate” means with respect to any LIBOR advance for any Interest Period,
the interest rate per annum determined by the Swingline Lender on the basis of
the rate as set by the ICE Benchmark Administration (“ICE”) (or the successor
thereto if ICE is no longer making such rate available) for deposits in Dollars
for a period equal to the applicable Interest Period which appears on Reuters
Screen LIBOR01 Page (or any applicable successor page) to be the rate at
approximately 11:00 a.m. London time, two Business Days prior to the
commencement of the Interest Period for the offering by the Swingline Lender’s
London office, of dollar deposits in an amount comparable to such LIBOR advance
with a maturity equal to such Interest Period. If no LIBOR Rate is available to
the Swingline Lender, the applicable LIBOR Rate for the relevant Interest Period
shall instead be the rate determined by the Swingline Lender to be the rate at
which the Swingline Lender offers to place deposits in U.S. dollars with
first-class banks in the London interbank market at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period,
in the approximate amount of the principal amount outstanding on such date and
having a maturity equal to such Interest Period. Notwithstanding the foregoing,
in no event shall the LIBOR Rate be less than 0%.

 

“Interest Period” means each consecutive calendar month commencing with the
calendar month in which the initial Floorplan Swingline Loan was requested. Each
Interest Period shall commence on the first day of each calendar month and if
the initial Floorplan Swingline Loan was requested on a date other than the
first day of a calendar month, the first Interest Period shall be determined as
of the first day of the calendar month in which the initial Floorplan Swingline
Loan was requested.

 

If any applicable domestic or foreign law, treaty, rule or regulation now or
later in effect (whether or not it now applies to any Lender) or the
interpretation or administration thereof by a governmental authority charged
with such interpretation or administration, or compliance by any Lender with any
guideline, request or directive of such an authority (whether or not having the
force of law), shall make it unlawful or impossible for any Lender to maintain
or fund the Floorplan Swingline Loans, then, upon notice to the Borrower by the
Swingline Lender, the outstanding principal amount of Floorplan Swingline Loans,
together with accrued interest and any other amounts payable to the Lenders
under this Agreement or the other Loan Documents shall be repaid (a) immediately
upon the Swingline Lender’s demand if such change or compliance with such
requests, in the Swingline Lender’s judgment, requires immediate repayment, or
(b) at the expiration of the last Interest Period to expire before the effective
date of any such change or request.

 

If the Swingline Lender determines that quotations of interest rates for the
relevant deposits referred to in the definition of LIBOR Rate are not being
provided in the relevant amounts or for the relevant maturities for purposes of
determining the interest rate as provided in this Schedule 2.05(b)(ii), then the
Swingline Lender shall forthwith give notice of such circumstances to the
Borrower, whereupon (i) the obligation of the Swingline Lender to make Floorplan
Swingline Loans shall be suspended until the Swingline Lender notifies the
Borrowers that the circumstances giving rise to the suspension no longer exists,
and (ii) the Borrowers shall repay in full the then outstanding principal amount
of the Floorplan Swingline Loans, together with accrued interest, on the last
day of the then current Interest Period.

 

 
Schedule 2.05(b)(ii) 

--------------------------------------------------------------------------------

 

  

SCHEDULE 2.06

 

Existing Letters of Credit

 

 

Instrument Ref #

Original Amount CCY

Outstanding Balance - USD

Issue Date

Current Expiry Date

Customer Name

Guarantor Name

Beneficiary Name

IS0197326U

30,000,000.00

45,000.00

19-Jun-2014

31-Jul-2019

CRIMSON FIRE, INC

SPARTAN MOTORS, INC

BANCO SANTANDER CHILE

IS0197966U

30,000,000.00

45,000.00

19-Jun-2014

31-Jul-2019

CRIMSON FIRE, INC

SPARTAN MOTORS, INC

BANCO SANTANDER CHILE

IS0198046U

30,000,000.00

45,000.00

19-Jun-2014

31-Jul-2019

CRIMSON FIRE, INC

SPARTAN MOTORS, INC

BANCO SANTANDER CHILE

IS0198069U

30,000,000.00

45,000.00

19-Jun-2014

31-Jul-2019

CRIMSON FIRE, INC

SPARTAN MOTORS, INC

BANCO SANTANDER CHILE

IS0198086U

30,000,000.00

45,000.00

19-Jun-2014

31-Jul-2019

CRIMSON FIRE, INC

SPARTAN MOTORS, INC

BANCO SANTANDER CHILE

IS0022136U

250,000.00

250,000.00

06-Feb-2013

31-Oct-2016

FEREXPO S.A.

SPARTAN MOTORS, INC

BANCO SANTANDER

IS0025024U

250,000.00

250,000.00

13-Mar-2013

31-Oct-2016

FEREXPO S.A.

SPARTAN MOTORS, INC

BANCO SANTANDER CHILE SA

IS0035906U

250,000.00

425,000.00

22-May-2013

15-May-2017

SPARTAN MOTORS, INC

 

THE TRAVELERS INDEMNITY COMPANY

 

150,750,000.00

1,150,000.00

 

 

 

 

 

  

 
Schedule 2.06 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.05

 

Existing Subsidiaries of Spartan Motors, Inc.

 

 

Entity

Jurisdiction of Formation

Capital Stock/Memberships

Owned by (100%)

Spartan Motors USA, Inc. f/k/a Crimson Fire, Inc.

South Dakota

Spartan Motors, Inc.

Spartan Motors Global, Inc.

Michigan

Spartan Motors, Inc.

Former RR, Inc.

South Carolina

Spartan Motors, Inc.

Utilimaster Holdings, Inc.

Delaware

Spartan Motors, Inc.

Utilimaster Services, LLC f/k/a

UTM Acquisition Company, LLC

Indiana

Spartan Motors, USA, Inc.

  

 
 Schedule 3.05

--------------------------------------------------------------------------------

 

  

Schedule 3.06

 

Disclosed Matters

 

Gimaex Holdings, Inc. v. Spartan Motors USA, Inc. f/k/a Crimson Fire, Inc. and
Spartan Gimaex Innovations, LLC, Case No. 1:2015-CV-00515 (U.S. District Court,
District of Delaware), filed June 19, 2015.

 

 
Schedule 3.06 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.01

 

Existing Indebtedness

 

See letters of credit listed on Schedule 2.06.

  

 
Schedule 6.01 

--------------------------------------------------------------------------------

 

 

Schedule 6.02

 

Existing Lien Schedule

 

 

Secured Party

Debtor

Financing Statement No.

Collateral Description

De Lage Landen Financial Services

Spartan Motors, Inc.

2015066646-9

Specific Equipment (under master agreement 937)

De Lage Landen Financial Services

Spartan Motors, Inc.

2015077067-4

Specific Equipment (under master agreement 100-100779765)

Sarat Ford Sales, Inc.

Spartan Motors USA, Inc.

20160280849256

Specific Motor Vehicles

Ford Motor Company

Spartan Motors USA, Inc.

20160401572799

Specific Motor Vehicles

  

 
Schedule 6.02 

--------------------------------------------------------------------------------

 

 

Schedule 6.08


Existing Restrictions

 

None.

 

 
Schedule 6.08

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under Applicable Law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

Assignor:

 

 

2.

Assignee: 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender]1

3.

Borrowers:

 

 

4.

Administrative Agent:

Wells Fargo Bank, N.A., as the administrative agent under the Credit Agreement

5.

Credit Agreement:   

The Second Amended and Restated Credit Agreement dated as of October 31, 2016
among Spartan Motors, Inc., Spartan Motors USA, Inc., Spartan Motors Global,
Inc. and Utilimaster Services, LLC, the Lenders parties thereto, Wells Fargo
Bank, N.A., as Administrative Agent, and the other agents parties thereto

6.

Assigned Interest:

 

Facility Assigned

Aggregate Amount of
Commitment/Loans for
all Lenders

 

Amount of
Commitment/Loans
Assigned

Percentage Assigned of

Commitment/Loans2

 

$

$

%

 

$

$

%

 

$

$

%

 

--------------------------------------------------------------------------------

1 Select as applicable.

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

 
Exhibit A

--------------------------------------------------------------------------------

 

  

Effective Date: ______________________     , 20___     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Loan Parties and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
Applicable Laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

By: __________________________

 

Title:

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

By: __________________________

 

Title:

 

 
Exhibit A 

--------------------------------------------------------------------------------

 

 

 

[Consented to and]3 Accepted:

 

[NAME OF ADMINISTRATIVE AGENT], as

 

Administrative Agent

 

By: ___________________________

 

Title: __________________________

 

[Consented to:]4

 

[NAME OF RELEVANT PARTY]

 

By: __________________________

 

Title:

 

 

 

--------------------------------------------------------------------------------

3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4 To be added only if the consent of the Borrowers and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 

 
Exhibit A  

--------------------------------------------------------------------------------

 

  

ANNEX 1

 

 

 

 

[____________________]5

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document6, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section thereof, as applicable, and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase the Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender, and (v) if it is a Foreign Lender7, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it. will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

  

--------------------------------------------------------------------------------

5 Describe Credit Agreement at option of Administrative Agent.

6 The term “Loan Document” should be conformed to that used in the Credit
Agreement.

7 The concept of “Foreign Lender” should be conformed to the section in the
Credit Agreement governing withholding taxes and gross-up.

 

 
Exhibit A  

--------------------------------------------------------------------------------

 

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Michigan.

 

 
Exhibit A  

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

FORM OF GUARANTY

 

LOAN GUARANTY

 

THIS LOAN GUARANTY (this “Guaranty”) is made as of the ____ day of _____, 20__,
by ________________ (the “Guarantor”) in favor of the Administrative Agent, for
the benefit of the Lenders, under the Credit Agreement referred to below.

 

WITNESSETH:

 

WHEREAS, Spartan Motors, Inc., a Michigan corporation, Spartan Motors USA, Inc.,
a South Dakota corporation, Spartan Motors Global, Inc., a Michigan corporation
and Utilimaster Services, LLC, an Indiana limited liability company (each,
individually, a “Borrower” and, collectively, the “Borrowers”) and Wells Fargo
Bank, National Association, a national banking association, as Administrative
Agent (the “Administrative Agent”), and certain other Lenders from time to time
party thereto have entered into a certain Second Amended and Restated Credit
Agreement dated as of October 31, 2016 (as same may be amended or modified from
time to time, the “Credit Agreement”), providing, subject to the terms and
conditions thereof, for extensions of credit to be made by the Lenders to the
Borrowers;

 

WHEREAS, it is a condition precedent to the Administrative Agent and the Lenders
executing the Credit Agreement that the Guarantor executes and delivers this
Guaranty whereby the Guarantor shall guarantee the payment when due, subject to
Section 9 hereof, of all Guaranteed Obligations (as defined below); and

 

WHEREAS, in consideration of the financial and other support that the Borrowers
have provided, and such financial and other support as the Borrowers may in the
future provide, to the Guarantor, and in order to induce the Lenders and the
Administrative Agent to enter into the Credit Agreement, and the Lenders and
their Affiliates to enter into one or more agreements relating to Swap Agreement
Obligations and Banking Services Obligations with the Borrowers and/or the
Guarantor, and because the Guarantor has determined that executing this Guaranty
is in its interest and to its financial benefit, the Guarantor is willing to
guarantee the obligations of each of the Borrowers under the Credit Agreement
and the other Loan Documents and to guarantee the other Guaranteed Obligations;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

SECTION 1.1.     Terms in Credit Agreement. All capitalized terms used herein
but not defined herein shall have the meaning set forth in the Credit Agreement.

 

SECTION 2.1.     Representations and Warranties. The Guarantor represents and
warrants (which representations and warranties shall be deemed to have been
renewed upon the date of each Borrowing under the Credit Agreement) that:

 

(a)     It is a corporation, partnership or limited liability company duly and
properly incorporated or organized, as the case may be, validly existing and (to
the extent such concept applies to such entity) in good standing under the laws
of its jurisdiction of incorporation or organization and, except where the
failure to do so would not be reasonably expected to have a Material Adverse
Effect, has all requisite authority to conduct its business in each jurisdiction
in which its business is conducted.

 

 
Exhibit B

--------------------------------------------------------------------------------

 

 

(b)     It has the power and authority and legal right to execute and deliver
this Guaranty and to perform its obligations hereunder. The execution and
delivery by it of this Guaranty and the performance of its obligations hereunder
have been duly authorized by proper corporate proceedings, and this Guaranty
constitutes a legal, valid and binding obligation of the Guarantor enforceable
against it in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors' rights generally and except as enforceability may be limited by
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

(c)     Neither the execution and delivery by it of this Guaranty, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on it or any of its subsidiaries
or (ii) its articles or certificate of incorporation, partnership agreement,
certificate of partnership, articles or certificate of organization, by-laws, or
operating or other management agreement, as the case may be, or (iii) the
provisions of any indenture, instrument or agreement to which it or any of its
subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of the
Guarantor or a subsidiary thereof pursuant to the terms of any such indenture,
instrument or agreement. No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by it or any
of its subsidiaries, is required to be obtained by it or any of its subsidiaries
in connection with the execution and delivery of this Guaranty or the
performance by it of its obligations hereunder or the legality, validity,
binding effect or enforceability of this Guaranty.

 

SECTION 2.2. Covenants. The Guarantor covenants that, so long as any Lender has
any Commitment outstanding under the Credit Agreement, any transaction relating
to any Swap Agreement Obligations or Banking Services Obligations remains in
effect or any of the other Obligations shall remain unpaid, that it will fully
comply with those covenants and agreements set forth in the Credit Agreement
which are applicable to the Guarantor and, if it is necessary and the Guarantor
is able to do so, the Guarantor will enable each Borrower and each Subsidiary of
each Borrower (each, a “Debtor” and collectively, the “Debtors”) to fully comply
with such covenants and agreements.

 

SECTION 3. The Guaranty. Subject to Section 9 hereof, the Guarantor hereby
absolutely and unconditionally guarantees, as primary obligor and not as surety,
the full and punctual payment (whether at stated maturity, upon acceleration or
early termination or otherwise, and at all times thereafter) and performance of
the Guaranteed Obligations, including without limitation any such Guaranteed
Obligations incurred or accrued during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, whether or not allowed or
allowable in such proceeding. Upon failure by any Debtor to pay punctually any
Guaranteed Obligation, the Guarantor agrees that it shall forthwith on demand
pay to the Administrative Agent for the benefit of the Lenders and, if
applicable, their Affiliates, the Guaranteed Obligation not so paid at the place
and in the manner specified in the Credit Agreement, the relevant Loan Document
or the relevant agreement relating to any Swap Agreement Obligations or Banking
Services Obligations, as the case may be. This Guaranty is a guaranty of payment
and not of collection. The Guarantor waives any right to require the Lender to
sue any Debtor, any other guarantor, or any other person obligated for all or
any part of the Guaranteed Obligations, or otherwise to enforce its payment
against any collateral securing all or any part of the Guaranteed Obligations.

 

 
Exhibit B 

--------------------------------------------------------------------------------

 

 

As used in this Guaranty:

 

“Guaranteed Obligations” means:

 

(i)     All Obligations;

 

(ii)     Any and all obligations of any Debtor, whether absolute or contingent
and howsoever and whensoever created, arising, evidenced or acquired (including
all renewals, extensions and modifications thereof and substitutions therefor),
under (a) any and all Swap Agreements permitted under the Credit Agreement (to
the extent the provider of such Swap Agreement is a Lender or was a Lender (or
an Affiliate of any such Lender) at the time such Swap Agreement is entered
into), and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any Swap Agreement transaction (collectively, the “Swap Agreement
Obligations”); and

 

(iii)     Any and all obligations of any Debtor, whether absolute or contingent
and howsoever and whensoever created, arising, evidenced or acquired (including
all renewals, extensions and modifications thereof and substitutions therefor)
in connection with the following bank services (collectively, the “Bank
Services”) provided to any Debtor by any Lender or any of its Affiliates: (a)
commercial credit cards, (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services) (collectively, the “Banking Services Obligations”).

 

SECTION 4. Guaranty Unconditional. Subject to Section 9 hereof, the obligations
of the Guarantor hereunder shall be unconditional and absolute and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by:

 

(i)     any extension, renewal, settlement, compromise, waiver or release in
respect of any of the Guaranteed Obligations, by operation of law or otherwise,
or any obligation of any other guarantor of any of the Guaranteed Obligations,
or any default, failure or delay, willful or otherwise, in the payment or
performance of the Guaranteed Obligations;

 

(ii)     any modification or amendment of or supplement to the Credit Agreement,
any other Loan Document or any agreement relating to any Swap Agreement
Obligations or Banking Services Obligations;

 

(iii)     any release, nonperfection or invalidity of any direct or indirect
security for any Guaranteed Obligations or any obligations of any other
guarantor of any of the Guaranteed Obligations, or any action or failure to act
by the Administrative Agent, any Lender or any Affiliate of any Lender with
respect to any collateral securing all or any part of the Guaranteed
Obligations;

 

(iv)     any change in the corporate existence, structure or ownership of any
Debtor or any other guarantor of any of the Guaranteed Obligations, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Debtor, or any other guarantor of the Guaranteed Obligations, or its assets or
any resulting release or discharge of any obligation of any Debtor, or any other
guarantor of any of the Guaranteed Obligations;

 

(v)     the existence of any claim, setoff or other rights which the Guarantor
may have at any time against any Debtor, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Lender or any other
Person, whether in connection herewith or any unrelated transactions;

 

 
Exhibit B 

--------------------------------------------------------------------------------

 

 

(vi)     any invalidity or unenforceability relating to or against any Debtor,
or any other guarantor of any of the Guaranteed Obligations, for any reason
related to the Credit Agreement, any other Loan Document, any agreement relating
to any Swap Agreement Obligations or Banking Services Obligations, or any
provision of Applicable Law or regulation purporting to prohibit the payment by
any Debtor, or any other guarantor of the Guaranteed Obligations, of the
principal of or interest on any of the Guaranteed Obligations or any other
amount payable by any Debtor under the Credit Agreement, any other Loan Document
or any agreement relating to any Swap Agreement Obligations or Banking Services
Obligations; or

 

(vii)     any other act or omission to act or delay of any kind by any Debtor,
any other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Lender or any other Person or any other circumstance whatsoever which might, but
for the provisions of this paragraph, constitute a legal or equitable discharge
of the Guarantor's obligations hereunder.

 

SECTION 5. Discharge Only Upon Payment In Full: Reinstatement In Certain
Circumstances. The Guarantor's obligations hereunder shall remain in full force
and effect until all Guaranteed Obligations shall have been indefeasibly paid in
full, the Commitments under the Credit Agreement shall have terminated or
expired and all agreements relating to any Swap Agreement Obligations or Banking
Services Obligations have terminated or expired. If at any time any payment of
the principal of or interest on any Guaranteed Obligation or any other amount
payable by any Debtor or any other party under the Credit Agreement, any other
Loan Document or any agreement relating to any Swap Agreement Obligations or
Banking Services Obligations is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of any Debtor or
otherwise, the Guarantor's obligations hereunder with respect to such payment
shall be reinstated as though such payment had been due but not made at such
time.

 

SECTION 6. Waivers. The Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any Debtor, any other guarantor of any of
the Guaranteed Obligations, or any other Person.

 

SECTION 7. Subrogation. The Guarantor hereby agrees not to assert any right,
claim or cause of action, including, without limitation, a claim for
subrogation, reimbursement, indemnification or otherwise, against any Debtor
arising out of or by reason of this Guaranty or the obligations hereunder,
including, without limitation, the payment or securing or purchasing of any of
the Guaranteed Obligations by the Guarantor unless and until the Guaranteed
Obligations are indefeasibly paid in full, any commitment to lend under the
Credit Agreement and any other Loan Documents is terminated and all agreements
relating to any Swap Agreement Obligations or Banking Services Obligations have
terminated or expired.

 

SECTION 8. Stay of Acceleration. If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Debtor, all such amounts otherwise subject to acceleration
under the terms of the Credit Agreement, any other Loan Document or any
agreement relating to any Swap Agreement Obligations or Banking Services
Obligations shall nonetheless be payable by the Guarantor hereunder forthwith on
demand by the Administrative Agent made at the request of the Required Lenders.

 

 
Exhibit B 

--------------------------------------------------------------------------------

 

 

SECTION 9. Limitation on Obligations. (a) The provisions of this Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of the
Guarantor under this Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of the Guarantor's
liability under this Guaranty, then, notwithstanding any other provision of this
Guaranty to the contrary, the amount of such liability shall, without any
further action by the Guarantor, the Administrative Agent or any Lender, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Guarantor's “Maximum Liability”). This
Section 9(a) with respect to the Maximum Liability of the Guarantor is intended
solely to preserve the rights of the Administrative Agent hereunder to the
maximum extent not subject to avoidance under Applicable Law, and neither the
Guarantor nor any other person or entity shall have any right or claim under
this Section 9(a) with respect to the Maximum Liability, except to the extent
necessary so that the obligations of the Guarantor hereunder shall not be
rendered voidable under Applicable Law.

 

(b)     The Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the Maximum Liability of the Guarantor, and may exceed
the aggregate Maximum Liability of all other guarantors, without impairing this
Guaranty or affecting the rights and remedies of the Administrative Agent
hereunder. Nothing in this Section 9(b) shall be construed to increase the
Guarantor's obligations hereunder beyond its Maximum Liability.

 

(c)     In the event the Guarantor or any other guarantor of the Guaranteed
Obligations (a “Paying Guarantor”) shall make any payment or payments under this
Guaranty or any other guaranty executed in connection with the Credit Agreement
or shall suffer any loss as a result of any realization upon any collateral
granted by it to secure its obligations under this Guaranty, each other
guarantor of the Guaranteed Obligations (each a “Non-Paying Guarantor”) shall
contribute to such Paying Guarantor an amount equal to such Non-Paying
Guarantor's “Pro Rata Share” of such payment or payments made, or losses
suffered, by such Paying Guarantor. For the purposes hereof, each Non-Paying
Guarantor's “Pro Rata Share” with respect to any such payment or loss by a
Paying Guarantor shall be determined as of the date on which such payment or
loss was made by reference to the ratio of (i) such Non-Paying Guarantor's
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor's Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Debtors
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all guarantors (including such Paying
Guarantor) as of such date (without giving effect to any right to receive, or
obligation to make, any contribution hereunder), or to the extent that a Maximum
Liability has not been determined for the guarantors, the aggregate amount of
all monies received by the guarantors from the Debtors after the date hereof
(whether by loan, capital infusion or by other means). Nothing in this Section
9(c) shall affect the Guarantor's several liability for the entire amount of the
Guaranteed Obligations (up to the Guarantor's Maximum Liability). The Guarantor
covenants and agrees that its right to receive any contribution under this
Guaranty from a Non-Paying Guarantor shall be subordinate and junior in right of
payment to all the Guaranteed Obligations. The provisions of this Section 9(c)
are for the benefit of both the Administrative Agent and the Guarantor and may
be enforced by any one, or more, or all of them in accordance with the terms
hereof.

 

SECTION 10. Application of Payments. All payments received by the Administrative
Agent hereunder shall be applied by the Administrative Agent to payment of the
Guaranteed Obligations, on a pro rata basis, unless a court of competent
jurisdiction shall otherwise direct.

 

 
Exhibit B 

--------------------------------------------------------------------------------

 

 

SECTION 11. Notices. All notices, requests and other communications to any party
hereunder shall be given or made by telecopier or other writing and telecopied,
or mailed or delivered to the intended recipient at its address or telecopier
number set forth on the signature pages hereof or such other address or telecopy
number as such party may hereafter specify for such purpose by notice to the
Administrative Agent in accordance with the provisions of the Credit Agreement.
Except as otherwise provided in this Guaranty, all such communications shall be
deemed to have been duly given when transmitted by telecopier, or personally
delivered or, in the case of a mailed notice sent by certified mail
return-receipt requested, on the date set forth on the receipt (provided, that
any refusal to accept any such notice shall be deemed to be notice thereof as of
the time of any such refusal), in each case given or addressed as aforesaid.

 

SECTION 12. No Waivers. No failure or delay by the Administrative Agent or any
Lenders in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies provided in this Guaranty, the other Loan
Documents and any agreements relating to the other Guaranteed Obligations shall
be cumulative and not exclusive of any rights or remedies provided by law.

 

SECTION 13. No Duty to Advise. The Guarantor assumes all responsibility for
being and keeping itself informed of each Debtor's financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
the Guarantor assumes and incurs under this Guaranty, and agrees that neither
the Administrative Agent nor any Lender has any duty to advise the Guarantor of
information known to it regarding those circumstances or risks.

 

SECTION 14. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the Lenders and their respective successors and
permitted assigns and in the event of an assignment of any amounts payable under
the Credit Agreement, any of the other Loan Documents, or any agreements
relating to the other Guaranteed Obligations, the rights hereunder, to the
extent applicable to the indebtedness so assigned, shall be transferred with
such indebtedness. This Guaranty shall be binding upon the Guarantor and its
successors and permitted assigns.

 

SECTION 15. Changes in Writing. Neither this Guaranty nor any provision hereof
may be changed, waived, discharged or terminated orally, but only in writing
signed by the Guarantor and the Administrative Agent with the consent of the
Required Lenders.

 

SECTION 16. Costs of Enforcement. The Guarantor agrees to pay all costs and
expenses including, without limitation, all court costs and attorney’s fees and
expenses paid or incurred by the Administrative Agent or any Lender or any
Affiliate of any Lender in endeavoring to collect all or any part of the
Guaranteed Obligations from, or in prosecuting any action against, any Debtor,
the Guarantor or any other guarantor of all or any part of the Guaranteed
Obligations.

 

SECTION 17. GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.
THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE STATE OF MICHIGAN (WITHOUT GIVING EFFECT TO ANY CONFLICTS OF LAWS RULES).
THE GUARANTOR HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF ANY FEDERAL OR
STATE COURT IN MICHIGAN AND FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF
OR RELATING TO THIS GUARANTY (INCLUDING, WITHOUT LIMITATION, ANY OF THE OTHER
LOAN DOCUMENTS) OR THE TRANSACTIONS CONTEMPLATED HEREBY. THE GUARANTOR
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. THE
GUARANTOR, AND THE AGENT AND THE LENDERS ACCEPTING THIS GUARANTY, HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

 
Exhibit B 

--------------------------------------------------------------------------------

 

 

SECTION 18. Taxes, etc. All payments required to be made by the Guarantor
hereunder shall be made without setoff or counterclaim and free and clear of and
without deduction or withholding for or on account of, any present or future
taxes, levies, imposts, duties or other charges of whatsoever nature imposed by
any government or any political or taxing authority thereof (but excluding
Excluded Taxes), provided, however, that if the Guarantor is required by law to
make such deduction or withholding, the Guarantor shall forthwith (i) pay to the
Administrative Agent or any Lender, as applicable, such additional amount as
results in the net amount received by the Administrative Agent or any Lender, as
applicable, equaling the full amount which would have been received by the
Administrative Agent or any Lender, as applicable, had no such deduction or
withholding been made, (ii) pay the full amount deducted to the relevant
authority in accordance with Applicable Law, and (iii) furnish to the
Administrative Agent or any Lender, as applicable, certified copies of official
receipts evidencing payment of such withholding taxes within 30 days after such
payment is made.

 

SECTION 19. Setoff. Without limiting the rights of the Administrative Agent or
the Lenders under Applicable Law, if all or any part of the Guaranteed
Obligations is then due, whether pursuant to the occurrence of a Default or
otherwise, then the Guarantor authorizes the Administrative Agent and the
Lenders to apply any sums standing to the credit of the Guarantor with the
Administrative Agent or any Lender or any Affiliate of the Administrative Agent
or any Lender toward the payment of the Guaranteed Obligations.

 

SECTION 20. Foreign Currency. The specification of payment in a specific
currency at a specific place and time pursuant to the documentation relating to
the Guaranteed Obligations is essential. That currency or those currencies are
also the currency of account and payment under this Guaranty. If any Guarantor
is unable for any reason to effect payment of a specific currency (other than
Dollars) as required by the preceding sentence or if any Guarantor defaults in
the payment when due of any amount of a specific currency (other than Dollars)
under this Guaranty, the Lenders may, at the option of the Administrative Agent,
require such payment to be made to the office of the Administrative Agent in
London, England (or such other office as the Administrative Agent may direct in
a notice to the Guarantors) in the equivalent amount in Dollars at the Exchange
Rate. In the event that any payment, whether pursuant to a judgment or
otherwise, does not result in payment of the amount of currency due under this
Guaranty, upon conversion to the currency of account and transfer to the place
specified for payment, the Administrative Agent and the other Lenders have an
independent cause of action against the Guarantors for the deficiency.

 

 
Exhibit B 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed,
under seal, by its authorized officer as of the day and year first above
written.

 

______________________________

By: ___________________________

Its: ___________________________

Address for notice:

_________________________

_________________________

_________________________

_________________________

  

 
Exhibit B 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

FORM OF TAX CERTIFICATES

 

C-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of October 31, 2016 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among Spartan Motors, Inc., a
Michigan corporation (the “Company”), certain Subsidiaries of the Company also
Borrowers from time to time party thereto (together with the Company, the
“Borrowers”), the Lenders (together with their respective successors and
assigns, the “Lenders”), Wells Fargo Bank, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any applicable Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to any applicable
Borrower as described in Section 881(c)(3)(C) of the Code and (v) the interest
payments in question are not effectively connected with the undersigned’s
conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrowers and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:________________________________________

        Name:
        Title:

 

Date: ________ __, 20[  ]

 

 
Exhibit C-1

--------------------------------------------------------------------------------

 

 

C-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships for U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of October 31, 2016 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among Spartan Motors, Inc., a
Michigan corporation (the “Company”), certain Subsidiaries of the Company also
Borrowers from time to time party thereto (together with the Company, the
“Borrowers”), the Lenders (together with their respective successors and
assigns, the “Lenders”), Wells Fargo Bank, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of any applicable
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to any applicable
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) the interest
payments in question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:________________________________________

        Name:
        Title:

 

Date: ________ __, 20[  ]



 



 
Exhibit C-2

--------------------------------------------------------------------------------

 



 

C-3

 

[FORM OF]

 

U.S. TAX CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of October 31, 2016 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among Spartan Motors, Inc., a
Michigan corporation (the “Company”), certain Subsidiaries of the Company also
Borrowers from time to time party thereto (together with the Company, the
“Borrowers”), the Lenders (together with their respective successors and
assigns, the “Lenders”), Wells Fargo Bank, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any applicable Borrower within the
meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to any applicable Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.





 



[NAME OF LENDER]

 

By:________________________________________

        Name:
        Title:

 

Date: ________ __, 20[  ]

 

 

 
Exhibit C-3

--------------------------------------------------------------------------------

 

 



 

C-4

[FORM OF]

 

U.S. TAX CERTIFICATE

 

 

(For Non-U.S. Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of October 31, 2016 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among Spartan Motors, Inc., a
Michigan corporation (the “Company”), certain Subsidiaries of the Company also
Borrowers from time to time party thereto (together with the Company, the
“Borrowers”), the Lenders (together with their respective successors and
assigns, the “Lenders”), Wells Fargo Bank, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrowers as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



 



[NAME OF PARTICIPANT]

 

By:________________________________________

        Name:
        Title:

 

Date: ________ __, 20[  ]



 

 

 

DMS 4387477v8

 

 

Exhibit C-4